 STRUTHERS-DUNN, INC.49Struthers-Dunn,Inc. and Local1973,InternationalBrotherhood of ElectricalWorkers,AFL-CIO-CLC. Cases 1-CA-10658, 1-CA-11049, and 1-RC-13745February 9, 1977DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn June 21, 1976, Administrative Law Judge IrvingM. Herman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.2We agree with the Administrative Law Judge that abargaining order is warranted here to remedy theunfair labor practices committed by Respondent.However, in accordance with our recent decision inTrading Port, Inc., 3our remedy will require Respon-dent to bargain with the Union as of March 25, 1975,the date on which Respondent embarked on a clearcourse of unlawful conduct.4Respondent contends that the Union lost itsmajority strength prior to the commission of anyunfair labor practices and that therefore a bargainingorder is not an appropriate remedy underN. L. R. B. v.Gissel Packing Co., Inc.5We disagree.The record reveals that on March 19, 1975, 1 weekafter the Union had obtained a card majority andRespondent had refused its request for recognition,the Board's Regional Office in Boston, Massachu-setts, received the following statement, dated March'The Respondent has excepted to certain credibility findings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutionswithrespect to credibili-ty unless the clear preponderanceof all of therelevantevidenceconvinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined therecord and find nobasis for reversing his findings2Although the Administrative Law Judgefound thaton two occasionsRespondent violated Sec. 8(a)(1) bythreateningemployees with harsherworking conditions in the event the Union were successful,he failed toprovide in his recommended Order that Respondent shall cease and desistfromsuch conduct.Accordingly, we shall modifythe recommended Orderand notice in this regard.3 219NLRB298(1975).4Althoughthe complaint alleged Respondent's failure to recognize andbargain with the Union to be violative of Sec. 8(aX5), the Administrative228 NLRB No. 914 and subscribed by 16 of the 46 employees who hadpreviously signed authorization cards for the Union: 6We the Undersigned have signed cards petition-ing a Union into Struthers-Dunn, Inc. We nowfeel that we would like to withdraw our namesfrom any such Petition.The 16 employees who signed this document took nosteps to advise the Union that they wished towithdraw their cards. Respondent had committed nounfair labor practices at the time the letter wassubmitted to the Regional Office.Respondent's contention that the Union's majoritywas lost as a result of the withdrawal letter is withoutmerit in light of the well-established rule that anauthorization card cannot be effectively revoked inthe absence of notification to the Union prior to thedemand of recognition.? In the instant case, it is clearthat the 16 employees never communicated theirchange of mind to any union official. Accordingly, wefind that the 16 employees who signed the withdrawalletterdid not effectively revoke their cards andthereforeconclude that that document did notdeprive the Union of its status as majority representa-tive of Respondent's employees.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Struthers-Dunn, Inc., Manchester, New Hamp-shire, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1.Insert the following as paragraphs 1(h) and (i),and renumber present paragraph 1(h) as 1(j):"(h) Threatening its employees with harsher work-ing conditions in the event they choose or retain theUnion, or any other labor organization, as theircollective-bargaining representative.Law Judge failed topass on this allegation on theground that it was"apparently abandoned in GeneralCounsel's brief"See fn. 2 of theattachedDecision.As therecord establishesthe validity of the 8(ax5) allegation of thecomplaint,we find,in accordancewithTrading Port,thatRespondentengaged in misconductwhichviolated notonly Sec. 8(a)(1) of the Act, butSec. 8(aX5) as well.Member Jenkinsalso findsthe 8(a)(5) violation,because it has beenalleged andproved,and would accordinglyfind thatRespondent's bargain-ing obligation began on the dateof the Union's demand,March 12, 19755 395 U.S. 575 (1969).6There are64 employees in the unit.7 JasH Matthews& Co. v. N.L.R.B.,354 F.2d 432, 438 (C.A. 8,1965),cert. denied 384 U.S. 1002 (1966);SouthbridgeSheet Metal Works, Inc.,158NLRB 819,829 (1966),enfd. 380 F 2d 851 (C A. 1, 1967);Priced-LessDiscountFoods, Inc, d/b/a Payless,157 NLRB 1143, 1150 (1966), enfd. 405F.2d 67 (C.A. 6, 1968). 50DECISIONSOF NATIONALLABOR RELATIONS BOARD"(i)Refusing to recognize and bargain with theUnion as the exclusive bargaining representative ofthe employees in the bargaining unit describedbelow."2.Substitute the following for paragraph 2(a):"(a)Recognize,effective from the date beginningMarch 25,1975, and,upon request,bargain collec-tivelyand in good faith with Local 1973, Internation-alBrotherhood of ElectricalWorkers,AFL-CIO-CLC, asthe exclusive representative of all theemployees in the following appropriate unit, andembody in a signed agreement any understandingreached:"All productionand maintenance employees attheManchester,New Hampshire plantof Struth-ers-Dunn,Inc., but excluding all office clericalemployees,professional employees,guards andsupervisors as defined in Section2(11) of the Act."3.Substitute the attached notice forthat of theAdministrativeLaw Judge.IT IS FURTHER ORDERED that the election in Case 1-RC-13745 be,and the same hereby is, set aside, andthat Case 1-RC-13745 bedismissed.IT ISALSOFURTHER ORDERED that thecomplaint be,and it herebyis,dismissed insofar as it allegesviolations not found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTgrant wage increases to ouremployees to discourage their union activities.WE WILLNOT threaten our employees with lossof existing or prospective benefits in the event theychoose or retain the Union, or any other labororganization,as their collective-bargaining repre-sentative.WE WILL NOT threaten to close down or movethe plant in the event of a union victory in anelection.WE WILL NOT state that any planned wageincrease or other benefit will be withheld becauseof the pendency of a union campaign or of aproceeding before the National Labor RelationsBoard.WE WILL NOT coercively interrogate our em-ployees concerning their union activities, views, orsympathies.WE WILL NOTgive our employees the impres-sion that we are maintaining surveillance overtheir union activities.WE WILL NOT threaten our employees forattending union meetings,or otherwise discouragesuch attendance except through views, argument,or opinion protected by Section 8(c) of the Act.WE WILL NOT threaten our employees withharsherworking conditions in the event theychoose or retain the Union, or any other labororganization,as their collective-bargaining repre-sentative.WE WILL NOT refuse to recognize or bargainwith the Union as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILLrecognize,effective from the datebeginningMarch 25, 1975, and, upon request,bargain collectively and in good faith with Local1973, International Brotherhood of ElectricalWorkers, AFL-CIO-CLC, as the exclusive repre-sentativeof our employees in the followingappropriate unit, and embody in a signed agree-ment any understanding reached:All production and maintenance employ-ees atthe Manchester, New Hampshire plantof Struthers-Dunn, Inc., but excluding alloffice clerical employees, professional em-ployees, guards, and supervisors as definedin Section2(11) of the Act.STRUTHERS-DUNN, INC.DECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge: Thisconsolidated case was heard before me on December 1-3,1975,1 atManchester, New Hampshire. The charges werefiled by Local 1973, International Brotherhood of ElectricalWorkers, AFL-CIO-CLC (herein called the Union), andduly and timely served on Respondent. Complaint issuedon July 8 and was amended on September 22. The primaryissuesare whether Respondent violated Section 8(axl) ofthe National Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act, by interrogating andthreatening its employees, giving them the impression ofsurveillance, and granting them a wage increase; whetherIAll dates are in 1975 except as otherwise stated. STRUTHERS-DUNN, INC.Respondent should be ordered to bargain with the Union toremedy such violations; 2 and whether, absent a bargainingorder, the result of the election conducted in Case I-RC-13745 on April 25 should be set aside and a new electiondirected.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed onbehalf of General Counsel and Respondent, I make thefollowing:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESSThe complaintalleges, the answer admits, and I find thatRespondent is a New Jersey corporationmaintaining itsprincipal office and place ofbusinessat Lambs Road,Pitman,New Jersey, with a division headquarters at 5Bedford Street,Manchester, New Hampshire, where it isengaged inthemanufacture, sale, and distribution ofelectrical relays and controls; that Respondent annuallyreceivesgoods at its Manchester plant valued at over$50,000 from points outside New Hampshire, and shipsgoods valued at over $50,000 from its Manchester plant topoints outside New Hampshire; and that Respondent isengaged in commercewithin the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatthe Charging Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.BackgroundRespondent's main plant, which has about 200 produc-tion employees, has been located in Pitman, New Jersey, forabout 20 years after about 10 years in Philadelphia. Theseemployees have been represented by the IUE throughoutthisperiod.The Manchester plant was purchased byRespondent at least 10 years ago and, according toRespondent's president and chief executive officer Pfeffer,ismerely "a relocation of a department we would have in[Pitman],"with its sales, accounting, engineering, andquality control functions all directed from Pitman. Respon-dent's quality control manager, Jordan, has his office inPitman where he supervises the work of the quality controldepartment which consists in Pitman of five quality controlinspectors, all of whom are in the bargaining unit there.2An 8(a)(5) allegation in the complaintisapparently abandoned inGeneralCounsel's brief whichmentions it nowhere and whose argument fora bargaining order is couched entirely interms ofthe 8(a)(1) violations3He testifiedvariouslyto "8 years," "4 to 5 years," "5 or 6 years," and "6or 7 years "4One of them supervises two lines5The dipline consistsof only about3 employees,as comparedwith about5 on another, 7 on a third, and 15-18 on each of the remaining lines6Grossman's testimony on direct examination in this respect was...we mustbuild the qualityinto this inthe verybeginning,and that51The Manchesterplant maintainsfive production lines,each ending with a tester who insures that each relayfunctions properly bytestingpickup voltage and dropoutvoltage. In addition, one quality control inspector directlyresponsible to Jordan in Pitman in respect to her qualitycontrol functions spot checks all outgoing orders to insurean adequate level of quality which involves voltages,components,coil resistance,and armature gap and over-travel.Grossman, a former foreman in Pitman, has beenmanager of the Manchester plant for 4 to 8 years.3Reporting directly to him is Chretian, production manager,who in turnoverseesthree foremen who supervise all butone of the various production lines.4 According to Respon-dent's evidence, Grossman himself maintains direct super-vision over the dip line or dual-in line 5 because of thepeculiar type of relay made on that line. Unlike the otherrelayswhich can be repaired and salvaged if madeimproperly, those coming off the dip line must be scrappedif they fail to operate properly.6 The testing and qualitycontrol of dip relays are preceded by microscopic checkingof each unit by the girl who builds it.Grossman and Chretian have separate offices, as doMason (engineer), the buyers, and Eve MacArthur, who isquality control inspector for the plant, and who GeneralCounsel contends is the supervisor of the dip line. Theforemen apparently have no offices.2.The organization campaigna.Card-signing; bargaining demand and refusal;representation petitionRobert Fisher, president of the Union, whose office is inEliot,Maine, met with five of Respondent's employees(including Rachel Libby and Regina and Rhea Letares) inManchester on the evening of March 6. He testified that hetold them that cards would have to be signed on the basis ofwhich the Union might obtain recognition but that suchrecognition was not often granted and he did not believe itwould happen in this case; they would probably have topresent the cards to the Board to invoke its processes,including an election. All the employees at the meetingsigned cards and were given blank cards to distributeamong their fellows,7 and they were specifically told thatanyone who signed a card remained free to change his mindand withdraw it. A total of 43 signed cards were received byFischer by the morning of March 12 when he telephonedGrossman from Kennebunk, Maine, introduced himself,and said he had a card majority8 and wantedrecognition.9He could not "recall exactly what Mr.iswhyIhave personally kept this line undermy jurisdiction from thetime it has come into ManchesterrAll cardswere single purpose authorization cards8A total of 64 employeesare stipulated in the unit as ofthe time of thedemand,to which Respondentwould add Eve MacArthur who the GeneralCounsel contendsis a supervisor.9A 44thcard stipulated as authentic(O'Leary)was not signed untilMarch 12 Twoadditionalcards (Murphy and Roy, respectively datedMarch I Iand 12)wereapparentlyreceived later. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrossman said," but Respondent's answer admits therefusal to bargain at that time.10 Fischer sent a representa-tion petition to the Regional Office the same day, followedon March 14 by transmittal of the 44 stipulated cards.b.Withdrawal of signaturesOn March 19 the Regional Office received the followingstatement, initiated by Denise Marion, dated March 14 andsubscribed by Marion and 16 other employees:We the undersigned have signed cards petitioning aUnion into Struthers-Dunn, Inc. We now feel that wewould like to withdraw our names from any suchpetition."c.Details of the campaign(1)The conversationsAs Respondent asserts, "the campaign was hot andheavy," with considerable literature reaching the electoratefrom both sides. In addition, Grossman, Chretian, andMacArthur had certain conversations with various employ-ees, and(apart from the wageincreaseof August 4,infra,)itisin theseconversations that the alleged misconductoccurred, all prior to the election held on April 25 pursuantto a Stipulation for Certification Upon Consent Electionexecuted on March 25.The original complaint, issued on July 8, contained 20Section 8(ax1) counts. The amended complaint, whichissued on September 22, added another 26. The earliest dateof alleged 8(axl) conduct appearing in the complaint up tothe date of the hearing herein was March 25. On November25,General Counsel issued a notice of intent to amendcomplaint at the hearing, specifying 12 additional counts.At the hearing, however, following objection by Respon-dent,General Counselagreedto limit her motion to justone of these,an allegationthat, on March 11, MacArthurhad asked an employee who had contacted the Union. Atthe same time, General Counsel moved to amend anallegationalready in the complaint that MacArthur hadasked an employee if she had signed a union card, bychangingthe date of the alleged event from March 25 toMarch 11, General Counselstatingon the record that bothquestions occurred in thesameconversation. I allowed thetwo amendmentsinasmuchas they both related to aconversation already alleged (albeit on a different date) andsinceRespondent would havetime toprepare to meet theissuesbefore the close of the hearing.Regina Letares,who resigned her employment immedi-ately after the election, testified to this conversation, statingon direct examination that MacArthur telephoned her onthe evening of March 11 to say that she had heard about theunion activity and asked whatshe (Regina) knew about it,whether she had signed a card, and whether certain otheremployees whom MacArthur named were involved; that10The unit,as defined in the pleadings,includes"all production andmaintenance employees at the Manchester,New Hampshireplant ofStruthers-Dunn,Inc., but excluding all office clerical employees,profession-al employees, guards and supervisors as defined in Section2(11) of the Act."11One of the signers of this document(Santos) had not signed a card12 It was this"significan[ce]" that fixed the date in her mind.Regina saidthey weren't; that MacArthur said Respondent"justcouldn't afforda union.They would move back toPitman if it, you know, got in there"; MacArthur said shewas disappointedthat Reginahad not discussed the matterwith her and was "really upset," that when Grossmanlearned of it "he was reallygoing tobe upset."Reginatestified further,on cross,that she thereupon called BeverlyGingras, at whose house the March 6 meeting with Fischerhad occurred, and that Gingras in turn called Fisher whothen phoned Grossman the next morning. Although shetestified thatMacArthur's call was "significant"12 becauseitprecipitated Fischer's call toGrossman and that she "wasvery upset by the phone call," she admitted that she hadfailed tomention itto the Board agent investigating thecharge,explainingthat he was there "a very brief period oftime and didn't really go into any detail."Regina,who had solicited other signatures after theMarch 6 meeting and who was known to be one of theUnion's activists,13 testified to the following additionalconversations on directexamination:March25- MacArthur, with whom she had alwaysfared well,14 told her "itmeant alot to [MacArthur]" thatReginanot attend the first postorganizational unionmeetingon March 25, so she did not attend.March 26 -MacArthur told her she had heard thatReginahad not goneto the meeting, and thanked her.Early April- MacArthur asked her to accompany her toGrossman's office.MacArthur asked Grossman if it wastrue that the employees would lose their "benefits, vaca-tions and holidays" 15 if the Union got in, and Grossmansaid yes "because ... when it got to the table thebargaining would start with nothing and they would take itfrom there. You know, that he didn't have to accept whatthe Union would offer." He also said Respondent had theManchester plant because that was a low-wagearea whereitsproducts could be made cheaply and compete withnonunionshops, and "there wasn't much alternative but togo back to Pitman"; he readsome figureson how long itwould take to recoupwageslost in the event of a strike andsaid that the employees would be called out to supportstrikers in other IBEWplants.Heasked her if she hadattendedthe last union meeting;and she said no; and hesaid "he'd been good and kept everybody at workas long ashe could even though thingswerereally bad at the shop,and that he couldn't possiblygive raisesat this time becausewe wereinvolved in thisunion businessand we'd have towait until later."April 23- Grossman spoke to her and others in thecafeteria "and he again talked about manufacturing therelays in Manchester because it could be done at a profithere; but he didn't really want tobe a managerof a unionshop and they just couldn't afforda union, and eventuallythey would move to Pitman if the Union didget in."April 25- On the morning of the election MacArthursaidshe wasdisappointed that Regina had attended theunion meetingthe night before and asked how she was13According to Rachel Libby,Regina wore a union button and there was"no doubt as to where she stood."14Her daughter Rhea characterized the relationshipas that of"old" and"good friends."15The complaintconfines this to"vacations" STRUTHERS-DUNN, INC.53going to vote, and she replied that she would vote "like Iwas from the beginning." 16On cross-examination,Regina brought her accountregardingGrossman's reference to Pitman in the earlyApril conversation in line with her direct testimony to thesimilar reference in the April 23 conversation by testifyingthatGrossman had said that "if the Union were voted inthe Company would no longer be able to produce here at aprofit and they'd have to move back to Pitman." Pressedfurtherby counsel, however, she admitted that whatGrossman had said on both occasions was that "if[Respondent] had to pay more in wages, it couldn'tcompete." She added that these two statements, though put"in a different way," were of similar import. On redirect shetestified as follows:Q.And on cross-examination you said that yourunderstanding of what Mr. Grossman had said was thatyou would lose everything, they would start fromnothing when they started bargaining?A.Right. That's right.Q.Did Mr. Grossman tell you what would happenfrom the time the Union was elected to the time theystarted bargaining with regard to these benefits?A.Well, we'd have no benefits. That when it got tothe bargaining table, that's when they started dealing onwhat we would have for benefits, and that he didn'teven have to accept, you know, what the Union had tooffer.ssssQ.Didhe say what the effectof the Company'sinability to compete would be if the Union was elected?A.Well, they couldn'toperate inManchester;they'd have to move back to Pitman.Libbytestifiedon direct examination to the followingconversations:End ofMarch-Chretian 17 went around the floorspeaking to small employee groups at various times. Whenhe approachedLibby'sbench,employees Dumont andBallard were also there.He said he wanted to point out afew things about the Union.He said that,if an IBEW plantstruck,they could be asked or forced to join the strike orhave money deducted from their pay to compensate thestrikers.And he explained that the reason the plant was inManchester was because production was cheaper there, butthat if the Union got in Respondent would close that plantand move back to Pitman.April 22 or 23- MacArthurinvited her to her office andasked how she felt about the Union.She replied that shewas "one of the very strongest on the floor for the Union" 18because "it could do so much"for the employees.Asked tobe more specific,she saidtheywould havejob security ifthe plant were taken over by anothercompany.MacArthurthen asked if she was willing to speak to Grossman about it,16Libby confirmed this conversation on her redirect examination,addingthat on that occasion MacArthur also asked Libby how she was going to voteand that her response was similar to Regina's.The complaint alleges suchinterrogationof only one employee on that date.17The only allegations in the complaint of misconduct by Chretian relateto April 24, but two of such allegations involve subject matter similar to thisand she agreed. They went to Grossman's office whereMacArthur said they were there "to discuss different pointson this union." She asked Grossman whether Libby wasright about the job security and Grossman said yes.MacArthur then asked if it was true that if the Union got inthe employees would lose their holiday pay and all theirbenefits. He said yes, they would start from nothing and"have absolutely nothing until they went to the bargainingtable and reached an agreement," that even then the Unioncould not force Respondent to signanypapers; that if theywent on strike it would take a long time to recover lost pay.He said Respondent was in Manchester because of the lowwage scalesand that if the Union got in production costswould be so great that it would not be able to afford to staythere but would go back to New Jersey where productionwould cost no more. He asked Libby if she "would beattending the [union]meetings" and she replied affirma-tively because she wanted to hear both sides in order to"make an honest decision."April 22 or 23- Grossman told her and two other girlsin the cafeteria whom she could not identify that if theUnion got in they could be asked to join a strike at anothercompany or that "the Union could deduct wages from ourpay to pay for the other people on strike." He repeated thatRespondent was in Manchester because of the low wages,and that "if the Union were to get in ... they would closethe doors here and move back to Pitman ... because theycouldn't afford to stay here in Manchester with the wagesgoing up."On cross, Libby acknowledged she did not rememberdateswhen Respondent's counsel pointed out that herstatement to the Board agent during the investigationplaced her conversation with Chretian at or about a weekbefore the April 25 election. Her testimony of Grossman'sstatementsabout moving back to Pitman became:He said the plant was here in Manchester due to thefact that it was a low income bracket of people and thatthe Company could make the relays at a much lowerprice here, but if the Union were to get in that - notautomatically - once they reached an agreement and itwas signed that the income bracket for the people in theCompany would go up and they wouldn't be gainingthat much by having the plant here so that they wouldmove back there to Pitman where they originally werein the first place.Q. In other words, if the Union got in and if anagreement were reached and if the wages got too highthen the plant might have to move back to Pitman?A.He didn't say that it might. He did say that itwould go back to Pitman.Q. If the wage level got too high?A.Right.She still insisted, however, that Chretian's reference tomoving back to Pitman was hinged only on the Union'stestimony.It should also be noted that another allegation involving similarsubjectmatter, but relating to April 18, appeared in General Counsel'sNovember 25 notice of intent to amend the complaint but was withdrawn,supra.18 She wore a union pin and it"was well known"that she was an activecampaigner. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming in and that,unlike Grossman,he made no mentionof higher wages or bargaining.Her testimony concerningthe loss of benefits became:He said first that once the Union was in that wewould start off with nothing;we would have absolutelynothing to begin with. Then they would go intobargaining and we would start from scratch and theywould bargain until they came to an agreement andthen the Company couldn't be forced to sign that. So,we would have absolutely nothing until an agreementhad been signed.Q.Did you ask about the Fast Day holiday?A. I asked him if it meant the holiday that wascoming up, and about the July vacation.And he toldme, he says, "It means everything.Everything that youhave right now will be gone." 19After testifying that she quit on May 16 to avoid"hasslesin [her ] work"starting right after the election,in that she"felt as though I was being treated as a complete outcastamong the other workers," she admitted that she signed herresignationon April 29,giving as the reason that she was"seeking better employment,"and testified further:Q.All right.Just another question or two aboutyour resignation from the Company.Who was harass-ing you that resulted in your wanting to resign theCompany?A. I felt as though I was being mistreated in manyways by Eve MacArthur herself.Q.Anyone else?A.No. I didn'tcome in contact with any of theother people in the plant that much.Q.Did you and Eve have trouble getting alongprior to the election?A.Not really.Itwas-we had our bad days, buton the whole we got along.Q.The bad dayswere the days when the quality ofyour work wasn't up to standard?A.Yeah.Mainly; yeah.Rhea Letares,Regina'sdaughter,who resigned heremployment on May 13, testified on direct to the followingincidents:End ofMarch-Chretian approached her workplacebefore her morning break and asked if he could talk to her.She agreed,and he said he was talking for Grossman whowas too busy to talk to all the employees.He said he knewcards were being passed out. She volunteered that she hadsigned one. Chretian said Respondent couldn'tpossiblyafford the Union,and that if it got in there was plenty ofspace and help available in Portsmouth where it couldmove from Manchester. He also said that,if the Union got19Regina Letares did not ask Grossman about thatFast Daybut testifiedas follows on cross -Q The electionwas heldon April 25, and Fast Day was thefollowing Monday, April 28th.A RightQ Did you have any concernthatyou weren't going to get the FastDay holiday? Did thatever crossyour mind?AYes, it did.QWhy'in and there was a strike,the employees would lose a lot ofmoney and that if another company, like the telephonecompany, went on strike the Union would take money outof the employees' pay to compensate those strikers.April 18 -MacArthur asked her to bring something toher office, and when she got there, MacArthur invited herto sit downand theyengaged in small talk until Rhea saidshe knew what she was there for and told MacArthur to askher anything she wanted to. MacArthur then asked how shefelt about the Union, and she replied that she did not reallyknow, that while she might not benefit from it some of theolder people would. MacArthur said that she once workedat a union plant and did not like it. Asked why, MacArthurresponded that she could not smoke at the bench, and hadto sign in and out when she went to the ladies' room.MacArthur said that the girls would have to meet workquotas and that "she definitely could not stay if the Uniongot in. Her life was really miserable when she had workedfor one." And she added, "You know, Rhea, this willhappen to you if the Union gets in. You'll start fromscratch. It will take all your privileges away." She also saidthat Respondent could not afford a union and would haveto close the shop and move to New Jersey. She askedwhether Rhea had attended any union meetings, and Rheasaid she had just "sat back and listened." MacArthur askedhow Rheawas goingto vote, and Rhea felt she could nottell her she would vote for the Union so she answered thatshe would cast a blank ballot. MacArthur said that wouldnot "help us," and Rhea replied that she would vote "whatI'm going to vote." MacArthur asked if she was going toattend "the big meeting" the following Thursday, April 24,and she said she did not know. MacArthur then said shewould call Rhea Monday morning and asked her to reflectover the weekend on how the Union would benefit her.April 21- MacArthurcalled her into her office thatmorning and asked whether she had thought the matterover. Rhea said she had not. MacArthur asked if she wasgoing to the Thursday meeting, and she said she did notknow.April 22- MacArthur approached her at her workplacein the morning and asked if she was going to the meeting.She said no, and MacArthur said, "You'd better not "20April 22 or 23- Grossman called her, Nancy Whipple,and Rita Pinard to the cafeteria, said this was his onlychance to talk to them before the election, that there wasno need for a union because the employees "had all thebenefits [they] could possibly want," and that Respondentcouldn't afford a union because it would not be able tocompete and would close the doors and move to NewJersey. Her direct examination concluded:Q.Did he say anything about benefits?A.Yes. He said if the Union did get in that we'dhave to start from nothing and we'd lose all of ourA.Well, we earned it, you know. This was one of the days that hadbeen posted as a holiday for employees.Q.Yes. But what made you think that you might lose it?A.Well, talk.Q.Talk.Rumor around the shop?A.Rumor, and also one conversation I had with Eve. She said thatthere was a question that,you know,on whether we would have the day.EoThe date of this conversation in the complaint is April 21. STRUTHERS-DUNN, INC.holidays, our benefits.We'd have to start from nothingand work our way up. And he said it would take just asmuch time for usto do that to gain that much back.And, you know, if we wanted more it would take just asmuchtime; therefore, it would take double time.Q.Did he say when you would lose your benefits?A. If the Union got in.On cross, Rhea attributed her inability to be as specificconcerningthe date of her conversation with Chretian,supra,as shewas with regard to the other conversations, tothe fact that the latter were "closer to the election." Shetestified as follows about her conversation with MacArthuron April 18:Q.Did Eve say anything about bargaining?A.Well, to the effect that if the Union did get inwe'd lose everything from then and we'd have to workour way up.Q.Did she say anything about a contract with theUnion?A.Not that I know of.Q.An agreement with the Union?A.No. What type of an agreement?Q.Well,an agreementbetween the Company andthe Union.A.No.And her testimonyregardingGrossman's alleged statementabout Respondent's inability to compete was as follows:Q.And he said, "We're making cheap relays andwe can't compete with other companies."?A.Right.Well, yeah.Q.What did all of this have to do with the Union asyou understood it?A.Okay. That if they're makingcheap relays andthey can't afford to - if they're making cheap relaysand they can't afford to compete with other companies,you know - I don't know, the sales or something tothat sort - how could they afford to let a union comein.Q.Did he say that if a union came in and they hadto pay higher wages it would be harder to compete?A. I don't recall that.Q.How do you think he said it?A.Excuse me. I didn't hear you.Q.How do you think he said it?A.About paying higher wages?Q.Uh huh.A.Well, I understood that he couldn't afford to payhigher wagesand that it wouldn't get to the point wherehe had to.Q. It wouldn't get to the point where he had towhat?A.Pay higher wages.Q.Oh. Because he couldn't compete?A.Yes. And he couldn't afford to have a unioncome in.Nancy Whipple,who never signed a card and swore shevoted against the Union in the election, testified under55subpena thatshe was present atthe conversation withGrossman testified to byRheaLetares, that Grossman saidthere was "noneedof going to any unionmeetingsbecausewe just couldn't afford it, and that if the Union didget in wewould have to lose-we would lose all of our benefits andwe would have to start from scratch." On cross, she testifiedthatGrossmandid not say "anything about the plantclosing ormoving."PatriciaMcGuigan,who left Respondent's employ onJune 27, testified that Chretian told her at her workplaceduring the week preceding the election that Respondentcould not afforda union because it was a smallcompanyand it would probably close the shop if the Union got inand move toPortsmouthwhich was looking for industryand where it could get labor much cheaper. He also told herthat if Anchor Electric went on strike Respondent'semployees wouldbe assessedfor the strikers' wages. Shealso testified that aroundthe sametime Grossman told her,Denise Marion, and Monica Nichols in the cafeteria thatthe Companywas small enoughso that the employees didnot needa union, andthat Respondent couldn't afford itbecause itwas a very competitivebusiness,pointing outthat it had just lost a contract because of 2 cents.He alsosaid that if the Uniongot in theemployees would lose alltheir benefits and would have to start from scratch; that heresponded affirmatively to a question by Denise Marionwhether there would be work quotas if the Union got in.She testified finally that the day before the election sheasked MacArthur if the employees were going to lose theapproaching Fast Day (Monday, April 28) "because of theUnion," and MacArthuranswered"that there was apossibility that we would lose everything. We might loseMonday, too."On cross,McGuigan testified she was "sure" thatChretian had said Portsmouth,"Because [she] thought itwas odd that they'd go to Portsmouth instead of back toNew Jersey." She admitted that Chretian had mentionedthe competitive nature ofthe businessand "probably"referred to prices charged by Respondent's competitors,but testified that she did not "think" that either he orGrossman had related their concern for the Company'sability to compete to higher costs. She also testified thatGrossman's statementabout loss of benefits was in directresponse to her question. She testified further:Q.Did he say anything to you about bargaining?A.Bargaining?Yes, he did. He said that theCompany didn't have to - I think this is what youmean by "bargaining" - that it wouldn't have to acceptanything the Union proposed and they wouldn't have tosign anything even after they agreed. Something to thateffect, if that's what you mean by "bargaining."Q.That is right. I mean talking between theCompany and the Union.A.Right.Q.And did he say something about the Unionmight ask for one thing instead of another?A. I don't think he said anything like that.Q.Did he say anything about all of your presentbenefits being on the table or being subject to bargain-ing?.He could have, but I don't remember for sure. 56DECISIONSOF NATIONAL LABOR RELATIONS BOARDQ.Youdon't remember that?A.Not for sure.Grossmantestified on direct that when he first learned ofthe organizing campaign he called Respondent PresidentPfeffer in Pitman who instructed him to retain an attorney;that the attorney(a different firm from the one representingRespondent at the hearing)told him to be sure not to sayanything to anyone until he had gone over"a set of rules"or "[g]uidelines so that we did not overstep laws of theLabor Board";that the attorney reviewed the rules withhim and he in turn went over them with Chretian and hisother supervisors,but he did not review them withMacArthur because"she's not a supervisor."Grossmantestified further that he also retained a consulting agencywhich helped him and his attorney prepare written materialto disseminate among the employees as part of a "vigorouscampaign against union representation";and that he spoketo the employees from time to time. He first addressed themin groupsof 25-30, then individually in groupsof 3 or 4; hespoke to them in the cafeteria as well as in his office.The general thrust of his campaign, he testified,was thatRespondent was in Manchester because ofits ability tooutbid its competitors;that it would remain there as long asit could remain competitive and show a profit"because nocompany can afford to operate at a loss,"but that itscompetitors were nonunion, and that if the Union came inand its demands were too high Respondent would nolonger be able to compete.He also testified that he told theemployees that if the Union won the electionthey wouldbargain over every demand the Union might makebut thatalthough he said nothing about losing currentbenefits oreven"indicate[d] that there was a possibility that theymight losebenefits," he did sayall current benefits wouldgo on the table.He testified that he never said anythingabout "bargaining from scratch or anything similar," thathe "never heard the word"until its mentionby theGeneralCounsel'switnesses.21He denied saying that work quotaswould be introduced if the Union came in,testifying thatwhat he said was that he believed Anchor Electric had workquotas and that they had the IBEW.He denied everdiscussingwith employees the signing of a collectiveagreement or who attended union meetings or what wenton at the meetings.Although he could not"particularly"recall the substance of his conversationwith Libby in hisoffice hedenied saying anything different from his state-ments to the employees generally,and he denied asking herif she would be attending a union meeting,testifying that hedid "remember asking [her],"about 2 weeks before theelection,"that if she does go to the next union meetingwould she be sure and listen to both sides of thestory." Andhe generally denied every allegation in the complaint"respecting [him]."Grossman acknowledged on cross that he had noprepared statementin front ofhim when he addressed thevarious groups or individuals and hence"said differentthings to different employees" although"along the samelines."Asked to restate what he had told the employees inthe cafeteria,Grossman testified in part to having said thatif theUnion'sdemands became too great and "theCompany did not show a profit then obviously we wouldpossibly have to close the business";and that,in responseto employee questions as to whether they would lose theirbenefits while the bargaining was in progress,he said theywould not lose their benefits.He testified that the writtenguidelines he had received from hisfirst attorneywere silentas to"what the employer could or could not say aboutlosing benefits before or after the election"but that theattorney advised him as to that. Almost immediatelythereafter,however, he testified as follows:Q.Were you ever told that you couldn't tell theemployees that they would lose all their benefits afterthe election?A.After theelection?Q. If the Union won.A.Lose all the benefits after the election? No.Q.That wasn't in the rules and regulations either?A.No.Q.Did it indicate that you couldn't tell employeesthattheywould lose all their benefits before theelection?A. I didn't say that.Q. I asked you if it said that in the rules.A. In the rules? No.Q.The rules didn't tell you that you couldn't tellemployees that they were going to lose benefits?A.Not tomy knowledge.Q. It said that you couldn't threaten to close theplant though;right?A. I said thatbefore.I believe that-no, I don'tthink that's in there. I don't recall that being in there;no. I've changed my statement on that.Q.Then prior to the election you didn't know thatyou couldn't tell employees that you would close theplant and -A.Oh, yes. That's one thing Mr. Higgins when hegot together with us in conversation - I don't recallwhether-itwas not in that - in conversation,it is onething he made very clear; we could not tell theemployees that.Q.And during these 5 or 10 meetings you held withsmall groups of employees you told them that if youcouldn't remain competitiveyou would possibly close?A.And show a profit.Q.And show a profit you would close.A. It's an obvious answer.I think it's an obviousanswer.There isn'tany company that can stay inbusiness if you don't show a profit.JUDGE HEI .v r : That you would possibly close?THE wrrxEss: Pardon?JUDGE imRMAN:Is it an obvious answer that youwould possibly close?Tim wImEss:No, I don't think that -JUDGE HEituAN:Or that you would close?THE wimuss: No, I - really don't have that say.JUDGE HERMAN: What I am saying is you said it wasan obvious answer that a company-you intimated21He repeated this denial on cross. STRUTHERS-DUNN, INC.that a company isn't going to stay in business if it is notprofitable.THE wrrNEss: That's right. That's my answer.JUDGEHERMAN:My question to you was would yousay that you would possibly close or that you wouldclosein that event?THE WITNESS: No. I wouldn't say we would close. Idon't have any authority to say that. I would say that itwould be possibly that we would close.JUDGE HERMAN: Go on.Q. (By Ms. Timmins) If the Company is losingmoney,is it goingto stay in business?A.That's not my decision.Q. Isn't it possible, Mr. Grossman, that during 5 or10 of thesemeetingsthat you held that you might haveforgotten to say "possibly" once?A.No; I don't think so.Q.Twice or three times?A.No.Q.Was it your opinion during the time when theUnion was trying to organize your employees that theCompany could not afford the Union?A.Was it myopinion?Q. (Shakes head.)A.No. I don't have any particular idea at the timewhether - what the Union would be asking for.Q.So, you didn't have an opinion on it one way orthe other?A.Everything would be on the bargaining table. Iwouldn't know what they would bargain for.Q.But you knew that if the Union asked foranything more than you were giving now your productwould cost more; is that not correct?A. I didn't say that. The product would cost more,yes. But that - that's right.Q.And if the product costs more, you are not goingto be as competitive.Is that not also true?A.That's correct.Q.And if you arenot as competitive,you are notgoing to maintainprofitability?A.That's correct.::*ssQ.So, you know that any demands the Union madewould up those costs;isn't that correct?A.Positively.Q.Anydemands?A. I wouldn't say any demands.How great thedemands maybe;not any.Q.Well,anything the Union asked for is going tocost you money;is that not correct?22MacArthur's testimony in this connection was asfollows.Q.And it was youthat called in other employees to see Mr.Grossman in his office when they had questions thatyou couldn'tanswer.A.No No. That's not so. If I wastalking to an employee and wewere discussing the union I would- if I didn't understand what I wassaying and if theywanted some informationthat I couldn't give them orI- or anybodyon the floor-usually we talked in a group, orindividually-I can'tsay alwaysin a group-can we take an example?57A.Yes.Q.So, any demands they make is going to increaseyour costs?A.That's right. Yes.Q.And you are in Manchester because it iscompetitive; is that correct?A.That's right.Q.So, you really know whether or not you canafford a union; isn't that correct?A.Yes.I guess the answer's correct.Q.Yet you had formed no opinion other than thatyou would have to wait and see what the Union put onthe table?A.Yes.Grossman also testified that the girls with whom hediscussed the Union in his office, including Libby andRegina Letares, were brought there by MacArthur becausetheyhad asked to come to see him.22 Interrogated about hisconversation with Libby, he confessed to being,... very vague on Rachel Libby as an individual.I've talked to, as I said before, many girls in my officewho requested to come in and talk to me. I don'tparticularly know what pointed questions Rachel askedme or I answered.ssQ.So, youare not really sure whether or not youasked her if she was going to the union meeting or not;is that correct?A.Thatquestion was brought up and I particularlyremember that-if you have other questions thatRachelLibbyhas said maybe it would refresh mymemory.Each girl asked different questions. It's prettyhard for me to remember exactly what ones were askedand who asked them.He also testified that he rememberedRegina's asking himin his office whether the employees would lose theirbenefits.Chretiantestified that he asked employees to put to himany questions they had about the campaign; that onequestion that was raised repeatedly23 was whether Respon-dent would close down and move if the Union got in; andthat his stock answer was that he "had no idea," which hethereafter enlarged upon as follows:A. I responded this way that - I explained the costof relays, all right, that thereare certainprices- acertainamount of money goes into making a relay.Now, shoulda union get in, in allprobability a unionwill get more money for people, whichincreasesthe costQ.SureA Okay.Regina,I spent-I think I discussed the Union morewith Regina than with anyone.She said that she wasveryconfusedabout theunion.She said that her sister hada lot of literatureagainst theunion and she was goingto bringit in so I could read it,whichshe neverdid. She had her reasons.And she said that she wantedto know why thecompany is so against the union. And I askedher why shedidn't go inand speak to Mr.Grossman.23The only employeehe could identify in thisconnectionwas McGuigan. 58DECISIONS OFNATIONALLABOR RELATIONS BOARDof the item we are manufacturing or any item that anycompany may manufacture.And at this point, by raising the price of the item, ifit's too high we are no longer in competition with otherpeople who are maintaining a lower cost of the item. Inthis case, if the Company starts losing money they are inno way obliged to remain in business when they arelosing money. So, they may close the plant down. Theymay do whatever the Board decides to do or Directorsor whoever. Myself or people in Manchester have nodecision as to that matter.He denied ever mentioning Portsmouth in this connection.He recalled discussion of the subject of moving in suchterms with Dumont and Ballard who were together in agroup at the time but did not recall whether Libby was withthem. He testified that he discussed the matter of strikeswith employees but that he did not mention the telephonecompany in that connection. He recalled asking RheaLetares if she had any questions about the Union but hecould not recall her answering at all. He denied ever tellingany employee that Respondent could not afford the Unionor "that there was a chance the Company would closedown." Frequently asked by employees whether they wouldlose the Fast Day, he testified he said that he "doubt[ed] itvery much if they would lose this one, but the next Fast Daywould have to be negotiated."According to Chretian, "A definite'no' " in the guidelineof "don'ts" was "not to mention anything about moving theplant." He then testified:Q.And with regard to moving the plant, would youtellus again what your standard answer was toemployees who asked that?A.Essentially, Imentioned the cost of the item.Q.Would you tell it to us as you would to anemployee?A.All right. Let's say the Union did get in. We'dstart getting pay raises that are out of proportion andthe cost of the itemincreasesto a point where we are nolonger competitive with other competitors. That meanswe're out of the market and out of production for relaysbecause we no longer have a market for them.At that point, if the Company is losing money there'sno - there's no law or nothing that forces the Companyto remain in business while they are losing money. So,that would be one item for them to think about.The employees asked Chretian no questions he wasunable to answer himself, and in fact he told employeesabout assessments even though not asked.MacArthurtestified that she considered herself a part ofthe bargaining unit, talked freely and openly about theUnion with other employees, and never reported suchdiscussions to anyone. She opposed the Union because ofsome prior experience she had had in a unionized shop anddid not believe the Union could help the employees. Shetold the girls "that I didn't think that the Company couldafford higher wages and make competitive relays." Her"basis for this opinion" was that she had "heard Mr.Grossman discussing union and I just took it from him."She admitted that in answer to McGuigan's questionwhether the employees would lose the approaching FastDay she "told her I didn't know, but I wouldn't take achance." She testified further, however, when asked "[w]hatwould happen between the time the union got in and thetime theystarted negotiations," that she "assumed wewould have what we had."Dumont,the only employee (other than MacArthur)called to the stand by Respondent, testified on direct thatGrossman said that, if the Unioncame in,"everythingwould be thesame,you know - the holidays - andnothing would change." On cross, however, she testified inrelevant part:Q.At that time in the cafeteria Mr. Grossmantalked about holidays?A.Yeah.Q.And that was the only time that you canspecificallyrememberyou ever talked to Mr. GrossmanA.Yeah.Q.- about the Union?A.Yeah.Q.And he talked about holidays. What else did hetalk about at that time?A.That things would remainthe same.Q.Did he say that things would remain the same ifthe union got in?A.He said - no - he said changes would bemade.Q.What kind of changes did he say would bemade?A.He didn't really talk about that. He just said -Q.He just said changes would be made if theUnion got in?A.Changes; yeah.Q.Did he tell you that some of the changes thatwould be made would occur - when did he tell youthat the changes would occur?A. I don't think he did. He didn't really talk aboutchanges when we were inthe cafeteria.Q.But when else did you talk to him when hetalked about changes?A. I guess thatwas it, in the cafeteria.Q.But you just said he didn't talk about changes inthe cafeteria.A.He didn't talk too much about changes.(2)MacArthur's statusLibby testified that when she first reported for workChretian, who had hired her, introduced her to Grossmanand to MacArthur, identifying Grossman as plant managerand MacArthur as her supervisor on the dip line; that she"received all my work procedures from Mrs. MacArthurunless she was out sick or wasn't in the plant at that timeand then we would speak to Mr. Grossman. And she's theone that would come out in the morning and she would tell STRUTHERS-DUNN, INC.us which relays she would like to have out first and in whatorder she would like to have them"; 24 that if she had anyproblems with her work she would call MacArthur in heroffice; that she once had to leave work because of familyproblems, and MacArthur allowed her to go home withoutchecking with anyoneelse, and shealso allowed her to leavewhen she got sick at work, and one evening she telephonedMacArthur at home for an indefinite amount of time off tohelp care for her father who had been injured in anaccident, and MacArthur told her to take whatever timewas needed; that about a week or two after starting work,MacArthur told her that she had gotten Grossman to giveher a raise because shewas pleased with the amount ofwork Libby had produced; 25 that on several subsequentoccasionsMacArthur criticized her for insufficient produc-tion as wellas for poor quality,once threateningthat if itcontinued she would turn the matter over to Grossman forfurther action, and that MacArthur once "chewed [her]out" for failing to report to work on a Saturday; thatMacArthur also threatened to call Grossman's attention tocertain disharmony among the girls on the dip line, afterwhich some of the girls were transferred to another line.Libby also testified that the standard workday was 8a.m.-4:30 p.m., with a half hour for lunch, but thatMacArthur's day started at 6:30 and she took a longerlunch period as well as time off to go shopping; that whenovertime was needed it was MacArthur who asked the girlsif they could stay; and that apart from occasions whenGrossmanwas escortinga visitor around the plant shedidn't see him near the dip line for more than 5 minutes aweek.Regina Letares testified that she never reported toanyone but MacArthur for her workassignments, that sheasked MacArthur for time off which MacArthur granted"on her own," whichwas not unusual, and that she receivedher last payraise inJune 1974 after MacArthur told her shehad recommended it to Grossman.26 Reginaknew her asquality control inspector who had trained her to be a tester.RheaLetares testified that she had been hired byMacArthur, reported to her every day, and when sheneeded timeoff she asked MacArthur, who would grant itwithout consulting anyone; and that MacArthur spentmost of hertime in heroffice.Whipple testified that she and two other girls went to theCompany for work, that after completing the applicationforms they were brought into MacArthur's office where sheinterviewed them; 27 that MacArthur told one of the girlsshe had the job and would start work in a couple of weeks,and told a friend who worked there and had advised themto apply that she would tell her if Whipple and the third girlgot the jobs so she could pass the word to them. When theywere informed they had the jobs they reported to MacAr-thur who told them their rate of pay and brought them tothe line supervised by Rogers. Whipple thereafter moved to24Accordingto Libby,no one else assigned work or gave instructions tothe dip line except in MacArthur's absence.25 She testified that she never asked MacArthur for a raise26 She testified she never asked for a raise27Theywere not interviewed by anyone else28 Libby testified on cross that she had never noticed MacArthur punchout in the evening When it was pointed out that she was not there whenMacArthur left, she said she was usually there when there was overtime She59MacArthur's line.While on that line, she reported to no onebutMacArthur; if she wanted time off she would askMacArthur who granted it without checking with anyoneelse; if she called insick and MacArthur answered thephone she so informed MacArthur, and if someone elseanswered the phone she asked that the message be relayedto MacArthur.Whipple testified further that her work is recorded onworkcards which are passed on to her boss at the end of theweek, and while she was working for MacArthur she turnedthe cards in to her. She also testified to the practice ofhaving one'sboss initialthe employee's timecard onoccasions when the employee has forgotten to punch in orout,which happened to her several times during lunchperiods, and that she brought it to MacArthur once whileshe was working for MacArthur. According to Whipple,MacArthur parks her car in a "reserved" area near the mainoffice, as do Grossman and Chretian.Finally,Whipple testified that, one time when she wastesting somerelays, Foreman Rogers gave her some to testand, while she was working on these, MacArthur came upand said, "I'm your boss," and that she was not to listen toRogers; that while working overtime one night she and afriend fromRogers'line spenttoo much time talking in theladies' room, and when they came out MacArthur calledthem into Grossman's office where he berated them andtoldWhipple's friend, "You stay on your side with yourboss, JackRogers," and told Whipple, "You stay on yourside with your boss, Eve [MacArthur]." But she had heardMacArthur described as quality control inspector andMacArthur spent about 3 hours a day at a bench actuallyinspectingrelays herself.MacArthur punches a timecard 28 and receives time and ahalf for hours over 40, which she has worked routinely.29Her weekly wage for the 40-hour regular workweek sincethe 12-percent generalwage raiseof August 4, 1975(infra),has been $183.68. Betweenthat date and her last previousraise on June 14, 1974, her basic weekly wage was $164.However, her average weekly earnings for weeks actuallyworked between the week ending June 23, 1974 (the firstweek following her June 14 raise), and the week endingMarch 23, 1975,30 were $255.63. William Maki, who hasconcededly been a supervisorat least sincethe general wageincrease, receives a weekly salary of $162.40. He had beenhired as a "group leader" 31 at a weekly salary of $120,apparently in June 1974. On August 5, 1974, his salarybecame $135 which was raised to $145 on November 4,1974. Foreman Rogers' salary became $179.23 on June 17,1974, $188.85 on December 16, 1974, and $211.51 onAugust 11, 1975. Foreman Albrechinski's salary became$179.62 on December 16, 1974, and $201.07 on August 11,1975. Chretian's salary became $209.23 on June 17, 1974,$218.85 on December 16, 1974, and $238.08 on August 11,1975.reappeared on rebuttal to testify that MacArthur did not punch her timecardat night but only in the morning,and that she learnedthis by checking hertimecard when she "got very curious one morning."28 She generally opens the plant at 6:30 and remains until 5 o'clock orlater30The last week shown by the evidence in the record31A term used to indicate probationary status of a prospective foreman-supervlsor but whose duties were supervisory from the outset. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDGrossman testified on directexaminationas follows:Q. (By Mr. Cohen)Now, Mr.Grossman,you mayhave gone into thisbefore,but to be a little neater, youmentioned that you supervised the dip lineyourself.Now, can you tell us why?A. I stated before thatthe quality has to be builtintothe productin this particular stage before it ismolded. There are certain inspection operations under amicroscope to make sure that none of the glass iscracked on any of these switches because we couldreplace it in this particular position here,but once it'sgot molded it would not be replaceable.According to him,MacArthur's opening the plant in themorning is an "automatic" carryover from her early dayswith the Company antedating his tenure in Manchestersince she "was always the first one there."He explainedthatMacArthur has an office because the plant has "anabundanceof offices" and she needs a place to keep herquality controlrecordswhichreflectevery order shippedfrom Manchester;32 and that large companies who arepotential customers,likeXeroxand Univac, would notconsider giving Respondent an order withoutfirstbeingable to examineits "qualitycontrol setup." He added thatMacArthur spends about an hour or two a day inher office,and that the remainder of her time is spent at theproduction lines either checkingquality afterthe testing orimprovingquality inthe line before the testing. AskedwhetherMacArthursupervises any employees, he an-swered, "None that I know of." He deniedthat he ever toldanyone she was a supervisor.He testifiedthatshe has noauthorityin respect to hiring,transfers, suspension, dis-charge, or discipline,althoughshe has authority to criticizeemployeesfor poor workand to stop a production line untilthe problemis corrected.He alsotestifiedthat decisions asto work assignments,wage increases, and requests for timeoff are madeby himand Chretian;thatMacArthur'spaycheck,like thoseof all hourlyand office personnel, ismade up in Manchester while supervisors'paychecks comefrom Pitman;thatMacArthur's only function in theschedulingof workis to take schedulesthathe haspreparedfor the dipline and give them to the employees when hehimself is not in thevicinity ofthe line;that she also bringsquestions to him that girls have askedher to; and that noparking place is assignedtoMacArthur, thatRespondentleasesfivespaces at the building,one ofwhichismarkedwith his name and theother fourjusthave the Company'sname but they are availableon a firstcome,first servedbasis.In additiontoMacArthur,Grossmantestifiedon cross,keys to thebuildingare held byhimself,Chretian,Mr.Marion(the buyer),and Mason (the maintenance engi-neer),who is not a supervisor.He testified about the dipline as follows:Q.Andone of these duties that you testified abouton direct examination was that you were in charge ofthe dip line;is that correct?32 Each form records"the pickup,dropout, coil resistance,overtravel,and armature gap, contact gap."A. I'm in charge of all lines,but I make it a specificpoint to, let's say,have my particular hands on thatparticular line, control of it.Q.And whenyou are not out on the dip line, whichis the great preponderanceof the day,who supervisesthe dip line?A.Supervises the dip line?Q.Thatis correct.It is my understanding -A. I don't understandwhy two orthree girls wouldneed a supervisor to - we don't have foremen standingover not letting girls go in the ladies'room or things likethat.We trust the girls.Q.You don't have anyone standing there supervis-ing the dip line?A. I don'tthink they need a supervisor to standthere and supervise them.Those girls are qualified girls,and all we have to do is make sure the quality is in theproduct.Q.We havea Mr. Rogers who supervises the reedline; is that correct?A.That's correct.Q.And heisout on the floor mostof the day; isthatcorrect?A.Between two floors; yeah.Q.And Mr.Albreschinski is on the 425 line?A.He has machines to take care of.Q.And heis out on the floor all day, isn't he?A.That's right.Q.And Mr.Maki on the 314 frame?A.Uh huh.Q.He is on the floor all day?A.Yes.Q.They areall out there watching what is happen-ing; isn't that correct?A. (No response.)Q.Who standsand watches what happens on thedip line?A.Nobody.Q.Nobody supervises the dip line.Are theseexceptional employees on the dip line?A.No. I wouldn't say they're exceptional.Iwouldthink the quality,as I stated before, has to be built intothe product and Mrs. MacArthur,who is thequalitycontrol, will see that the quality is there.Grossman admitted that it was "quite possible" that inpreparationfor hisentering the hospital for 2 weeks inOctober1973 he puta notice on the bulletin board to theeffect thatMacArthur would be in charge in his absence,and that it could "easily have been"MacArthur whom heleft in charge.33His testimony soon became more positive:"Mr.Marion took careof myduties while I was in thehospital.But as far as the production end of the units andthe quality of the units,I left inMrs. MacArthur's hands."Accordingto the testimony of both Grossmanand Chre-tian,MacArthurreports to no one in Manchester otherthanGrossman,while the line supervisorsreport toChretian as well as Grossman.33Regina Letares testified on rebuttal that a notice had been posted STRUTHERS-DUNN, INC.Chretian testified that foremen have no authority to granttime off except for an emergency in his and Grossman'sabsence.34He also testified that MacArthur spends 6-7hours a day on the floor inspecting relays for shipment; andthat raises are generally given on his recommendation toGrossman with no prior recommendation from a foreman.MacArthur testified that, in addition to checking qualityat the end of the production process, she checks for faultsduring production and sometimes her attention is directedto some defect by one of the girls on a particular line. Theresults of her postproduction checks are written up as thebasis for releasing the goods for shipment, and thepaperwork is filed in her office where it is kept for anunspecified limited period, during which customers mayexamine it,and then it is sent to Jordan in Pitman.Besidesreporting to Jordan concerning quality, she reports toGrossman concerning output generally. She testified shesupervises no one although she instructs the testers in theuse of their equipment, and while they report to herconcerning quality they are also under their individualforemen on the respective production lines. While she doesnot review how a particular employee does her job, "If aline isn'trunning smooth [she]scream[s] about it," andstops the line till thematter iscorrected.She acknowledged interviewing job applicants in Chre-tian's absence as would Grossman's secretary or "anybodythat happens to be there," but denied that she does anyhiring, saying Chretian does that. She admitted interview-ing Whipple and another girl but testified (as to Whipple),"I don't think I'd even seen her application, in fact. I'mpretty sure I didn't seeher application. I don't usually seeanybody's application." She testified further that the"interview" consisted of "more or less just general talkingto her about the job. You know, not - not `what school didyou go to?' and `When did you get out?'and `why did youget out?' or anything of that kind .... I think I asked herwhat kind of a job she was looking for. And I truly don'tremember what she said that she was interested in." Andshe testified that she told Whipple that Chretian wouldhave to go over her application. She denied hiring RheaLetares, stating that Rhea came back after having workedthereone previous summer and asked if MacArthurthought she could have her job back, and she had Rhea fillout an application; and that although she instructed Rheain her duties, she did not consider herself her supervisor.She acknowledged that people ask her for time off, buttestified that she "usually" says she will take it up withGrossman, and that she never makes the decision herself.She could not remember Libby calling her at home buttestified that, if she had, in view of the emergency nature ofthe incident she would have authorized the time off andwould have told Libby she would report it to Grossman.She denied giving Libby time off on any other occasion.She testified that she has no function in connection withwagesbut that, if people tell her they wouldlike a raise, sheoffers to ask Grossman about it, and that the only reasonshe could think why the girls would mention it to her is thatshe's a woman. She testified that she spends no more thanan hour a day in her office.61MacArthur testified that Grossman schedules the workand she transmitsa copy of his instructions to the variousforemen; that she does the same with the employees on thedip line, denying that she has any authority over that line.She admitted that she may have criticized Libby for poorwork but not for insufficient quantity. She denied everreprimanding Libby for not calling in on a Saturdaymorning.She denied that she plays any role in transfersexcept insofaras she executesGrossman's directions; orthat she has anything to do with scheduling overtime,although she might ask a girl whether she is going to workovertime on a particular night if she is looking for a specificitem to be coming off the line for shipment to meet aproduction schedule or shipment schedule.She denied on cross-examination that any notice wasposted in 1973 that she was to be in charge duringGrossman's hospitalization, and her testimony continuedas follows:Q.Do you know who was in charge during thatperiod of time?A.Yes. We had foremen in charge.Q.Whowas that?A.Well, on the 425 it was Ed Albreschinski.Q.This was October of'73?A.That's right.Q.Okay. Go ahead.A.On the reed line, it was Dave Waisman.Q.And do you know how long Dave Waisman hadbeen with the Company in October of'73?A.He started before I did.Q.So, he had been there a long time?A.Yes, he had.Q.And do you recall which one of them was incharge while Mr. Grossman was in the hospital?A.Well, I would assume that it was Dave Wais-man.Q.But it was not you?A.No.Q.Did you have any authority at all while he was inthe hospital?A.The same authority that I have now.Q.Your duties did not change at all?A.No.She admitted that she was never called to any meetings inthe cafeteria by Grossman.She admitted that in her interview of Whipple and theothers it was "very possible" she asked them if they weregoing on to college and that she thereafter informedChretian she had talked with these girls, and her testimonycontinued as follows:Q.What did youtellhimyou had talked about?A. I really can't remember. I really can't remember.Q.Did he ask you anyquestionsabout the individ -uals?A.No. He had the application. He checked it andhe talked with the girls.Q.He talked with the girls separately?34Libbytestified in rebuttal that she and Rhea Letares once askedChretian to be excused early in MacArthur's absence and that he said theywould have to ask GrossmanifMacArthurwas not there. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDA. I don't know if he talked with them separately ornot.He was the one that got in touch with them andhired them.Q.But you never gave him any information basedon your interview with them?A.No.Or yourdiscussion with them?A.No.Q.You never said anything?A.No.Q.Do you remember telling him that NancyWhipple had come in to talk to you?A.Verypossible I told him that.Q.But you didn't have an application blank at thattime;is that right?A.No; I did not.Q.So, what did you tell him you discussed?A. I really don't remember.Q.Would you have told him that she was availablefor work in a certain period of time?A.That's possible.Q.And didhe ask you what you thought of her?A.Not necessarily; no.Q.You are sure about that?A.No; I'm not sure,but I doubt it.Q.But you are not sure?A. I'm not sure; no.After repeating on cross her denial on direct that exceptfor Libby's emergency call about her father she "always"checks with Grossman before granting time off, she becameless positive, stating she did not remember ever doing it butthat she could not say that she hadn't. She denied thatGrossman ever asks her for her opinion as to whether therequest should be granted or that he asks her whether thescheduling is up to date.She testified that girls on lines other than the dip line havealso asked her to talk to Grossman about raises in pay, andthat when she takes the request to Grossman he does notask her about the quality of the individual's work.According to Respondent's president, Pfeffer,MacAr-thur performs the same type of work in Manchester as thatperformed by the inspectors in Pitman.35 He also testifiedthat he had told Grossman to supervise the dip line directlybecause they had had troubles with those relays and movedthem up to Manchester on an experimental basis.Dumont testified on direct that when she wants a raiseshe asks Grossman. Her cross-examination in this connec-tion went as follows:Q.You testified that if youwanted a raise youwould ask Mr.Grossman?A.Uh huh.Q.How manytimes haveyou askedMr. Grossmanfor a raise?A. I thinka couple of times.Q.And did youask Mr.Grossmandirectly or didyou askEve to ask Mr.Grossman for a raise?A.When the Company first moved over to BedfordStreet a bunch of us went in and we talked to Eve andwe asked her if she'd ask him because we was too scaredto.Q.You were too scared to ask him yourself?A.Well,we weren't scared; you know, we justdidn't want to go in there.Q.And you said you asked him twice. What aboutthe second time? Did you again ask Eve to get the raisefor you?A.Yeah. I asked her once and she said that we'dhave to go in and ask; you know, she couldn't ask.Q.And when did you ask that she told you that?A.Oh, it was a long time ago.Q.Since the election?A. It was before that.Q.Before the election. And she told you that shecould not go in?A.No. She said we'd have to ask.Q.Did she tell you why?A.No.She also testified that, following her hire by Grossman,she reported to MacArthur who showed her where and howtowork and told her to report any problems to her.According to Dumont, neither Grossman nor MacArthurever criticized the work of the dip line, although hertestimony in this respect was more positive as to Grossman;and both Grossman and MacArthur questioned her con-cerning the progress of various orders. Grossman handed orsent notesby MacArthur or Chretian to individuals on thedip line to get certain products out for shipment.d.The election and objectionsThe Union lost the election by a vote of 31 to 21 on April25, and on May 1 it filed objections to conduct affecting theresults of the election. On June 26, the Regional Directorissued his report on objections directing a hearing, inconsolidation with the instant complaint, on objectionsalleging(1) threats of "loss of holidays and other fringebenefits if [the employees] elected the Union," and (2)threats of "a shutdown or transfer of operations if [theemployees ] elected the Union." Upon Respondent's excep-tions, the Board affirmed the Regional Director's report onSeptember 3.e.The wage raiseMeanwhile,on August4,Pfefferordered a 12-percentgeneral wage raise for Manchester.Itwas the first generalraise in thehistory ofthat plant.Pfeffer explained hisdecision on direct examination as follows:This division, as I have just finished saying, has beenactually an extension of one of the departments of ourcompany, and I've left it up to the divisional manager togive raises when he saw fit over the past few years, andI've not got involved myself in this.31He described the Manchester operation as "just an extension of ourhome company inNew Jersey." STRUTHERS-DUNN, INC.However, we were running a negotiation with ourown union in New Jersey. I was getting complaints fromGeorge Grossman that the people were restless up here;they needed money. I heard the same complaints inNew Jersey. I could see it throughout the country.There was only one way to take care of that as far as Icould see and that was to give them an across-the-boardso that everybody benefited; not from a merit basis, butfrom a cost-of-living increase basis.Q.I show you a list of employees and dates andwages,which I believe has been marked GeneralCounsel'sExhibitNo. 6(a). Do you recognize thatdocument?A.Yes, I do.rsrQ.Can you tell us the origin of that document andthe use you made of it?A. I requested a list of the employees in Manches-ter.IcalledGeorge Grossman from Pitman andrequested this list to be made up to show the history ofwages and the people that were employed at that time.And I did this somewheres around the latter part ofJuly. I wantedto see,because I had heard all of thecomplaints from - the fact that people wererestless;that they needed money; that inflation was getting sohigh that they couldn't exist anymore; we were going tolose some people; they were going to have to quit - andIwanted to see when they had theirlast raisesand whatthose raisesconsisted of. So, I requested this list fromGeorge Grossman.He sent ittome in Pitman, NewJersey.Q.And on the basis of that list you made yourdecision?A.On the basis of thatlist Imade the decision.Q.Can you explain the basis for the timing of theincrease?A.Yes.Because wehad been negotiating with ourunion inPitman. And up here, as far as this division isconcerned, we had a bad condition, I thought. We hadan electionto take place for unionization.I had talked withMr. Higgins, our lawyer here, aboutwhat I could do and could not do. I talked to Mr.Cohen, my Philadelphia attorney, of what I could doand could not do. And they informed me what I couldand could not do. It was just as bad to not give anincreaseif it'snormalbusiness as it is to give anincrease.And I considered these abusiness as usual.This is thetype of thing I would normally do anyway under theseconditions of inflation. So, therefore - I didn't want todo it - we had held off doing anything until after theelection, but it was getting out of hand.Ihad been informed by both attorneys that since wewere in- being questioned by the National LaborRelations Boardand the Union that this could go on foranywheres up to a year. And these people just can't waitfor money. What are you going to do? You cannot keep63these people fromgetting an increase.So, I made abusiness decision to give them an across-the-board.36Q.There hasbeen sometestimony here that duringthe campaign questions were raised about what theCompany could afford and couldn't afford. How doyou reconcile that campaign talk with your decision?A.Well, that campaign talk, as far as I'm con-cerned, has nothing to do with my decision. Mydecision has to do with what I see has to be done withinthe Company. And these people, because of the cost ofliving, had to have money, and so did our people inPitman. I also gave them an across-the-board.On cross-examinationPfeffer admitted that collectivebargaining had occurred annually in Pitman for many yearsbut maintained that although this was the first generalincreaseinManchester that fact had nothing to do with theUnion's organizationaldrive. His testimony continued:Q.You testified that Mr. Grossman told you theemployeeswere getting restless.A.He did that often.Q.Butitwasn'tuntil after the election that youdecided that they warranted a wage increase?A.No. Yousee,Mr.Grossman would normally begiving theincreases,but he didn't and wasn't allowedto. I told him not to because of the union election. So,everything was held off.Then whenwe got intothe situation that it would gopossibly foranother sixmonths to a year, my advicethatI got- and the peoplewere restless.He came tome andasked me what he should do. So, I finallydecided to dobusiness as usualand let this take care ofitself.The people needed the money.Q.They indicated to you very strongly that theyneeded the money when they attempted to organize;isn'tthat correct?A.No; they didn't indicate that to me.Q. It was indicated to you indirectly in that theycontacted the Union;isn'tthat correct?A.Not necessarily.Q.When you say the people wererestless,what doyou mean?A.Well, theywantedto- people arerestless-they're discontented for lots ofreasons.But what Imeant by "restless"in this casewas the fact that thepeople wereseeingthat the prices of what they had tobuy and their power - everything was going up andthey were - had no way to compensate for this increaseof their cost to live. And, therefore, people get almostfrantic under these conditions.Q.The cost of livinghas been goingup for 10 or 20years, has it not?A. It'sbeen goingup more rapidly lately.36Thisincluded supervisorsand officepersonnel. 64sssDECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Anditwas while you were negotiating with theUnion in Pitman that you decided - Mr. Grossmantold you thatthe employees were getting restless - andyou decided to grant the wage increase to employees inManchester?A. I'd have made that increase in Manchesterregardless because it had to be done. And I chose thattime because it was convenient. I was doing it all at thesame time.Q.You stated that you had been negotiating withthe union in Pitman,and there was a bad condition uphere because an election for unionization had just beenhad.A. I didn'tmean a bad condition.Imeant - if Isaid "bad condition," no. There was no bad conditionbecause of unionization.We've got a union in Pitman.There's no bad condition.Q.Wasn't it -A. I'm talking monetary situation as far as thepeople are concerned.They - theyneeded an increaseand it looked as though with the question of the unionthat it was going to take a long time.Q. I quote your testimony. "Up here there was abad condition because an election for unionization hadjust been held."Now, aren't you saying that your decision to grantthe wage increase was in someway affected by the priorelection?A.No.Q.Not at all?A.Not at all. We would have done it anyway.On redirect, Pfeffer testified:Q. (By Mr. Cohen)Was there any reason for achange of method from the individual method to thegeneral method at this time.A.Yes,because theCompanywas beginning to getlarger up here.The growth of the Companyis obviouslyin the last - ever since July it's gotten much larger, andit's still getting larger.And it's changing from a smallcompany to a larger one.So, the pattern has to relateitself to our basic companypolicy.B.Analysis1.Respondent'smotionsRespondent's brief in effect renews its motion to dismiss,made at the outset of the hearing,because of GeneralCounsel's refusal to honor its request under the Freedom ofInformationAct fordisclosureof thenames of prospectivewitnesses and copies of their investigative statements. I donot believe Respondent is entitled to the information. SeeGoodfriendWesternCorp.d/b/a Wrangler Wranch v. RobertS.Fuchs,535 F.2d 145 (C.A. 1, 1976);Title Guarantee Co.,Subsidiary of PioneerNationalTitleInsuranceCo.v.N.LR.B.,534 F.2d 484 (C.A. 2, 1976);N.L.R.B. v.Biophysics Systems, Inc.,91 LRRM 3079 (S.D.N.Y., 1976).Nor do I see any injustice to Respondent from my denialof its motion to strike all evidence of alleged misconductprior toMarch 28, the date specified in the amendedcharge in Case 1-CA-10,658 as the beginning of themisconduct.My ruling merely reaffirmed my earlier one,supra,of allowing the amendment of paragraph 8 of thecomplaint limited to the change of a date in certaininterrogation already alleged and the addition of anotherrelated item of interrogation as part of the same conversa-tion.37However, some of General Counsel's evidence (particu-larly in Rhea Letares' testimony) related to allegationscovered in the notice of intent to amend complaint whichGeneral Counsel had agreed to withdraw at the outset ofthe hearing. I of course was not sufficiently familiar withthe details of the complaint to be able to enforce thisunderstanding by excluding such testimony as it waspresented and without objection. While the Board may andfrequently does consider evidence not objected to on issueslitigated at the hearing though not formally incorporated inthe complaint, I believe the peculiar facts of this caserequirea different result. First, the General Counselspecifically narrowed her request to the two amendmentsallowed. Second, she specifically requested that she nev-ertheless not be precluded from "allowing the witnesses totestifywith regard to [the remaining] material," whichrequest I specifically rejected. And finally, in my opinion,because of the frequent duplication of allegations here, andthe proximity and uncertainty of the dates of numerousalleged incidents,even Respondent'scounsel could notreasonably be expected always to know, in the absence ofthe discovery sought, whether particular evidence did ordid not relate to issues covered by the complaint. Hence, hisfailure to object or to move to strike irrelevant evidence as itwas adduced cannot properly be deemed a waiver, and Imake no finding of unfair labor practices based on suchevidence. If any instances where I find unfair laborpractices appear to involve such evidence, those findingsrest on other allegations in the complaint which are eitheridentical or similar to those which I have excluded.2.The meritsa.PreliminaryAlthough none of the written material issued by Respondent during the campaign is a subject of any allegation inthe complaint, some reference thereto is warranted,at leastfor a flavor of the case, by Respondent's assertion that thismaterial"shows that the management representatives were`set up' and that they were then made easy targets for attackby misquotation."Respondent's first written communication to the employ-ees was aletter of March 19, signed by Grossman, evidentlyin reaction to "Union buttons and literature . . . distribut-ed throughout the shop" the day before. In its letterRespondent states:37Respondent has in no event beenprejudicedby the amendment in lightof my findings,infra STRUTHERS-DUNN, INC.65Any employee who feels that he or she does not wantany part of the union may be assured that there areFederal laws protecting them. The Federal law guaran-tees you a free choice and protects you from any type ofunion coercion including threatening phone calls andthe like. I want to personally assure you that thisCompany will do all it legally can to prevent suchcoercion.There is no evidence of any coercion on behalf of the Unioneither before or after this letter.Immediately prior to the letter's conclusion thankingthosewho had stood by Respondent so far, was thefollowing:IWANT YOU ALL TO KNOW THAT THE COMPANY WILLDO ALL IT LEGALLY CAN TO RESIST THE ATTEMPT BY THISUNIONTOBRINGABOUTCOMPULSORYUNIONMEMBERSHIPIN OUR PLANT.The record reveals no evidence at any time of the Union'sdesire for "COMPULSORY UNION MEMBERSHIP." Nevertheless,2 days later, Grossman followed up with another letter "tomake . . . clear" that "It is not necessary and it is not goingto be necessary for anyone to belong to this union or anyother union in order to work for this company."38 Anotherpoint "ma[d ]e . . . clear" in the same letter, again revertingto a prior theme, was that "If anybody causes you anytrouble atyourwork or puts you under any unlawfulpressure to consider joining the Union, you should let usknow and we will see that it is stopped."Also "ma[d]e . . . clear" was that "this matter is one ofconcern to your company. It is also a matter of seriousconcern to you and your family. It is my sincere belief thatif this union were to get in here, it would not work to yourbenefit but to your serious harm."On March 31, predicting union efforts to convince theemployees that it could improve existing benefits, Gross-man wrote, "what they probably won't tell you is that thecompany would not have to agree to any contract de-mands." This was repeated in his letter of April 4 as well asin his letter of April 7, where, for the first time, he stated,"In collective bargaining, everything is put on the bargain-ing table." This was expanded in his letter of April 14 asfollows:In collective bargaining, everything would go on thebargaining table-including what you have now.Thereare no guarantees.Remember, the law would not requirethe Company to accept the union's demands. The lawrecognizes that irresponsible union demands couldclose a company that couldn't afford to continue tooperate.Meanwhile, in his April 4 letter, Grossman again re-turned to his compulsory unionization theme, this timecompletely misstating the law by saying, "Theoretically, ifonly one person votes, and the vote is for the union, allemployees in the unit will have to join the union-eventhough they didn't vote." And significantly, in his letter ofApril 23, his last prior to the election, he stated:If the Union were to win, it probably would press for aunionshop.That would mean that everyone in the unitwould have to join the union and pay monthly dues.Under a union shop, the union could force those whorefused to join out of their jobs.Thus, after repeated warnings to the employees of howtheymight lose in the event of a union victory becauseRespondent did "not have to agree to any contractdemands," and contrary to what earlier seemed an adamantopposition to union security, Grossman now virtuallypredicted Respondent's surrender to the one demand hespeculated the Union would "probably" make if it won thatwould threaten the employees' jobs.In light of the foregoing, the Union's prediction of "scaretactics" by Respondent would seem not altogether unjusti-fied despite Respondent's contention to the contrary. Thesetactics,moreover, includingGrossman's prediction of"seriousharm,"-quite apart from any unfounded "ru-mors" the Union may have started-provided ample basisfor concern among the employees to raise any of thequestions they posed. Indeed, the "setup" suggested byRespondent would leave entirely unexplained (1) Chre-tian's testimony that he invited questions, (2) the fact thatMacArthur admittedly initiated invitations to employees toput their questions to Grossman, and (3) the fact that thequestion concerning the imposition of work quotas was putby Denise Marion, the instigator of the defection move-ment.b.MacArthur's statusWhatever the character of the employment status of thequality control inspectors in Pitman it is unlike that ofMacArthur who represents quality control in her ownperson in Manchester. Hers is the first and last word inquality control as far as the employees are concerned. Shehas authority to stop the production lines and to criticizethe work of those who fail to measure up. And she hasexercised this authority in no uncertain terms, testifyingherself to screaming at errant employees. She reports to noone in Manchester other than Grossman while the foremenreport to Chretian as well as Grossman. She opens the plantmost mornings and works longer hours than the employees.Her weekly earnings substantially exceed those of everyforeman and even of Production Manager Chretian. Shehas her own office while the foremen have none. Grossmanadmitted that during his extended sick leave in October1973 (before Chretian's employment) he left MacArthur incharge of "the production end of the units and the qualityof the units."MacArthur has indicated a continuinginterest inmeeting production and shipment schedules.Unlike all other unit employees, she was never called to anycafeteriameeting by Grossman. Nor was she included inthe list of unit employees prepared in Manchester atPfeffer's request in August in connection with his consider-ation of the pay raise. Employees ask MacArthur for time38Although, as indicated, General Counsel has not attacked any of thewritten material, it is not irrelevant to note the suggestion in this statement ofa closed mind as to a mandatory subject of bargaining in any futurenegotiations. 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDoff and address requests for raises to her. And finally, herantiunion views mirrored those of management, with whichindeed she identified herself by bringing employees toGrossman's office to discuss the matter.On these undisputed facts,39 I find MacArthur to be astatutory supervisor or at least that she has been accorded aposition by management in which the employees may anddo reasonably believe that she speaks for management, andhence she is an agent of Respondent within the meaning ofthe Act. Cf.Aircraft Plating Company, Inc.,213 NLRB 664(1974);Oahu Refuse Collection Co., Inc.,212 NLRB 224,229 (1974);Broyhill Company,210 NLRB 288, 294 (1974);The Bama Company,145 NLRB 1141, 1143 (1964).40c.The unfair labor practices(1)The threats of loss of benefitsIt isthe Board's position that "in the course of organiza-tional campaigns, statements are sometimes made of a kindthat may or may not be coercive, depending on the contextin which they are uttered. `Bargaining from scratch' is sucha statement. In order to derive the true import of theseremarks, it is necessary to view the context in which theywere made."Wagner Industrial Products Company, Inc.170NLRB 1413 (1968);see alsoStumpf Motor Company, Inc.208 NLRB 431-432 (1974).If the oralstatementsof Respondent's agentshere hadgone no further than those contained in its writtencommunications(supra)in respect to putting everything onthe bargaining table, the absence of guarantees and norequirement that Respondent accept the Union's demands,I should find no violation in this connection. I would thenviewGeneralCounsel's failure to attack the writtenmaterial as a concession that any similar statements werenothing more than Respondent's "legitimate contentionthat the selection of the union would not automaticallybring increased benefits" and that they "contain[ed] noveiled threat of a withdrawal of benefits should theemployees choose a union";(C & K Coal Company,195NLRB 1038, 1039 (1972)) and "no specific implication thatRespondent intended to adopt a bargaining posture offer-ing the employees less than they were then receiving"(Wagner Industrial Products Company, supra).See alsoWhiteStagMfg.Company,219NLRB 1246 (1975);Computer Peripherals, Inc.,215 NLRB 293 (1974).But the testimony recited above shows that the oralstatementsvaried somewhat from the written, with a39One of these facts is disputed only in the sense that MacArthurcontradictedGrossman's admission that he had left her in charge ofproduction during his 1973 absence.I regard her testimony in this respect asundermining her general credibility.40 In view of this finding it is unnecessary to resolve testimonial conflictsconcerning additional factors relied on by General Counsel.41 It does not necessarily follow from this, however, contrary to Respon-dent, that the words "cannot be remembered precisely and any attempt toquote them is bound either to fail or to suggestexpast factore-creation."42This is illustrated as much by the confused testimony of Respondent'switness Dumont as by that of General Counsel's witnesses.43 In this connection I find no overstatement such as is indicated intestimony thatGrossman said that even if agreement were reachedRespondent could not be forced to sign any papers. The only witness for thatbald a statement wasLibby asto whose generalcredibility I havesubstantialmisgivings(infra).The closest any other witness came to this was McGui-gan's testimony on cross-examination that on another occasion Grossmangreater stresson loss of benefits and, of especial signifi-cance,on a losspending the negotiations. As Respondentasserts, "Inan active campaign such as this one, words arevoluminous- and they are ephemeral." 41 Preciselybecause of this, theymustbe chosen with particular care.Civic Center Sports Inc.,206 NLRB 428, 433434 (1973). Itisapparent that the employees here did not understandexactly what Respondent now contends it had in mind.42That understandingis as essentialto a determination of thelegality of the statements as Respondent's intent in makingthem.N.L.R.B. v. Gissel Packing Co. Inc.,395 U.S. 575, 618,619 (1969). And if "brinkmanship" results in overstate-mentswhich reasonably tend to mislead the employees,who are peculiarlysensitivethereto, the employer mustanswer therefor.Id.at 620. See alsoN.LR.B. v. RollinsTelecasting Inc.,494 F.2d 80, 82 (C.A. 2, 1974).43The clearest example of such overstatements relates toholidays.Chretian testified that his stock answer to thefrequent question whether the employees would lose theFast Day immediately following the election was that he"doubt[ed] it very much." Not only was this a far less firmstatementthan should have been expected from one whoknew that existing benefits would remain in effect pendingthenegotiations,but it also is significant because itillustrates the extent to which the oral statements may havedeparted from the written, for Grossman's letter of April 23referred to the "return to work on Tuesday" rather thanMonday, the Fast Day. Similarly, McGuigan testified that,when she posed the question to MacArthur, the reply was"that there was a possibility that we would lose everything.We might lose Monday too." This was in effect concededby MacArthur who testified that in reply to McGuigan she"told her I didn't know but I wouldn't take a chance." 44And Regina Letares testified similarly concerning MacAr-thur while Libby gave similar testimony against Gross-man.45This evidence shows that Respondent's oral state-ments "could reasonably be taken by the employee[s ] as athreatened loss of benefits to be enacted unilaterally by theEmployeras a reprisalfor the employees having selectedtheUnion" rather than being "traded away for others."Stumpf Motor Company, supraat 432. In addition, as will bediscussed below, the remarks were "made in an atmosphereof coercion" with "accompanying unfair labor practices"(seeC & K Coal Company, supra; Wagner IndustrialProducts Company, supra)both in the very conversationsand in the surrounding context. Cf.Textron, Inc. (Talonsaid"somethingto [the I effect" that Respondent had no obligation to reachagreementor tosign.In an arealike this, where precisionof language is all-important, a finding ofa violationshould notrest on so vague afoundation,particularlysince the statement in respectto notreachingagreement wouldbe protected,Grossmanhad been advised by counsel, and the testimony didnot emergeuntilcross-examination.44Even if MacArthur'ssubsequenttestimony were credited, that shepersonallyassumedthatexistingbenefits would be retained pendingnegotiations,thiswould not undercutthe contrary effect on the employeesresulting from whatshe admittedly told McGuigan45 I have gravedoubts of the veracity of Grossman's denialthat he hadever heard thecommon English expression,"from scratch." I certainlydiscredithis testimonythathe never evensaid anything of "similarmeaning"or "indicate[d I that therewas a possibilitythat [the employeesImight losebenefits"in view of his admissionto having told the employees that "allpresent benefits ... would go on the bargaining table " STRUTHERS-DUNN, INC.67Division),199 NLRB 131, 134-135 (1972);Saunders LeasingSystem Inc.,204 NLRB 448,454-455 (1973).(2)The threats to close down and moveOn the other hand, Respondent'sagentsmade no barethreats to close down and move in the event of a unionvictory.Not only would such threats have been whollyinconsistentwith the statements alleged and found con-cerning futurenegotiations46but also such testimony asdoes appear in the record to that effect is also qualified bylater testimony of General Counsel'switnesses so as tomake clearthat the predicted move turned on Respondent'sinability to competeas a resultof increased productioncosts.The question nevertheless remains whether suchhigher costs were forecast as the inevitable consequence ofa union victory or only as contingent upon the Union'sforcing improved working conditions in the negotiations,the former constituting a violation and the latter not - ifthe eventuality were demonstrably probable.N.L.R.B. v.Gissel Packing Co., supra,618-619.Respondent contends that not only did no one inManchester lack authority to decide the matter of closingthe plant but also that allits agentssaid about it was that "ifthe Union's demands became expensive ... the company'scompetitive position could be affected. And if a company isnot competitive, then the responsible officers could reason-ably close it." The alleged lack of authority to decide on themove is of no moment. There was ample apparent authorityin the speakers for the employees to be reasonably coercedif the statements were substantively unlawful. As to thelatter,Ido not credit any testimony by Grossman orChretian of statements phrased in the potential rather thanconditional mode, while MacArthur freely expressed herview, admittedly based on what she had heard fromGrossman, that "the Company could [not] afford higherwages and make competitive relays." Indeed, analysis ofthe credibility of Grossman or Chretian is virtually ren-dered supererogatory by MacArthur's testimony for, even ifshe was notan agent of Respondent and her statements tothe employees were not imputable to Respondent, if she,beingmuch closer to Grossman than the employeesgenerally, gained the impression from Grossman that theCompany couldnot remaincompetitive with higher wages,then it was certainly reasonable for the employees tounderstand the message to be atleastasMcGuigantestified, that the plant "would probably"close.Moreover, as indicated, I do not credit Grossman orChretian.Chretian even denied that he ever told anemployee "that there was a chance the Company wouldclose down," a clear inconsistency with both his earliertestimony that his stock answer to the employees' questionwhether the plant would close was that "in all probability aunion could get more money for people" which couldincreasetheproduction cost to the point where the46As they also would with alleged warnings in the same conversationsthat if the Union got in the employees would be obliged to support strikes inthe other plants47This testimony went.Let's say the Union did get inWeil start getting pay raises that are outo/ proportion and the cost of the item increases to a point where we are nolonger competitive . .At that point, if the Company is losing money- there'sno law or nothing thatforces the Company toremain inbusiness while they are losing money [emphasis supplied ]Company suffers losses which "may close the plant down,"and his later testimony restating his stock answer even morepositively by assuming what had first been only "pro-babl[e ]."47While Grossman's estimate of the Union's demands inthe event of an election victory was more speculative, hisconclusion as to the effect of exorbitant demands wasperhaps evenstrangerthan Chretian's for he testified totelling the employees that if because of those demands "theCompany did not show a profit then obviously we wouldpossibly have to close the business." This bizarre use of"possibly" where it was "obvious" even to Grossman that"there isn't any company that can stay in business if youdon't show a profit" renders his account patently incredi-ble,particularly in light ofhis insistencethat heneveromitted the word "possibly" in this connection, his admis-sion that he really knew whether or not Respondent couldafford a union, and his earlier testimony that what he saidwas that, if the Union's demands were too great, "We couldno longer compete in the market any longer." It isimpossible, moreover, to reconcile the doubt inherent in his"possibly"positionwith the certainty of his assertedstatements of the converse "in simple words," to wit, that,.as long as Struthers-Dunn can remain competitive inproducing these relays and show a profit then we will be inManchester, we will stay in Manchester, New Hamp-shire." 4sIn any event, Respondent offered no evidence whateverof the amount of increase in wages or other benefits thatwould make the operation noncompetitive, which, by thattoken alone, reduced its position in effect to an assertion ofthe inevitability of a closedown if the Union won theelection.Absent such evidence, Respondent's statements,even if sincere, "were not protected expressions of opinionbutmere threats of retaliation in violation of Section8(a)(1)."Oahu Refuse Collection Co., Inc.,212 NLRB 224,226 (1974).49A fortiori,the statements were violative inview of their insincerity manifested by the 12-percent wageincrease given in August with no ill effect on Respondent'sability to continue the operation in Manchester. "[T ]heeventuality of closing" was thus specifically demonstratedas not "capable of proof,"(Gissel, supraat 618-619), butwas indeed acknowledged by Pfeffer himself to have beenmere "campaign talk."(3)Other preelection misconductI do not credit Regina Letares' testimony concerning thealleged phone call from MacArthur on March 11. Herexplanation for failing to recall the date or one of the twoitems of interrogation until the eve of the hearing, a matterof over 4 months after issuance of the initial complaint and2 months after issuance of the amended complaint, leavestoo many questions unanswered. It is significant, I think,that the witness was not some casual union supporter but48This was variously restated as "as long as we got these orders andStruthers-Dunn could show a profit then we'd be in business here inManchester,as long as we could show a profit",and "as long as we canremain competitive and show a profit then we would-we'd have thecompany here."49 By the conclusion of his testimony Grossman virtually acknowledgedthatanyincrease would have made the plant noncompetitive. 68DECISIONSOF NATIONAL LABORRELATIONS BOARDone of its stalwarts, a charter member of the group, anactivist in the campaign from the outset, and the source ofother evidencesince the filingof the original charge. Norwas this a conversation that had been overlooked thereto-fore. It appeared in part in the amended complaint ashaving occurred 2 weeks later. Indeed, it was so important,according to her testimony, that it precipitated Fisher'stelephonic demand to bargain. Yet despite its importanceand the fact that she "was very upset by the phone call,"and notwithstanding its greater proximity to the investiga-tion of thecase, she failed to include this in her investigativestatementbecause the Board agent "didn't really go intoany detail" during the interview. That Ms. Timmins(hearing counsel for the General Counsel) "spent more timewith us" hardly explains the failure to make the allegationuntil the hearing in the absence of evidence of when Ms.Timmins became involved in the case. Nor is the credibilityof Mrs. Letares' testimony in this respect enhanced by thefact that it now also includes an allegation of a threat tomove which is still not alleged in the complaint and was notincluded in the notice of intent to amend at the hearing. Ialso discredit the allegation as it stood initially in theamended complaint, that MacArthur asked her on March25 if she hadsigneda card, because Letares' union activitywas well known by that time and would have beenparticularly known by MacArthur, an old and good friend,herself active in the campaign.However, I credit Letares that MacArthur asked her notto attend the meeting of March 25 and thanked her the nextday for honoring her request; 50 and that Grossmanthereafter asked her whether she had attended that meet-ing 51Ialso credit her testimony that Grossman said hecould not giveraisesbecause of the Union, a positionconsistentwith Pfeffer's testimony that he had ordered theusual meritraiseswithheld for that reason. This, of course,contravenesthe established principle that "an employer, indeciding whether to grant benefits while a representationpetition is pending, should decide that question as he wouldif a union were not in the picture."The Great Atlantic &Pacific Tea Company, Inc.,166 NLRB 27, 29, fn. 1 (1967);Sinclair & Rush, Inc.,185 NLRB 25 (1970). I also creditLetares that MacArthur expressed her disappointment onthe morning of the election over Letares' attendance at thelast union meeting and asked howshe wasgoing to vote.AlthoughMacArthur still knew Letares as a unionist, Iview thisas a last-ditch appeal for old times sake.McGuigan testified that Grossman responded affirma-tively to Denise Marion's question whether there would bework quotas if the Union got in. Grossman's testimony wasthat he said he believed Anchor Electric had work quotasand that they had the IBEW. Marion, the leader of thedefectionmovement from the Union, was not called totestify. In this state of the record, I credit McGuigan, notingalso that Grossman's admitted statement left ample roomfor an inference equivalent to what McGuigan described asexplicit.50 If this did not evidence surveillance it at least gave the impression ofsurveillance.Sl It is noteworthy that Respondent's witnesses were generally vague atbest in recalling specific conversations or any conversations with specificemployees.I also credit Rhea Letares' testimony concerning a similarthreat by MacArthur on April 18 made simultaneously withthreats of harsher conditions in respect to smoking andrestroom visits. And I credit her testimony that MacArthurasked on April 21 and 22 if she was going to attend a unionmeeting and warned her not to.I have not found Libby's testimony generally trustworthyand have not credited her except where she has beencorroborated. Thus, her explanation on direct examinationfor leaving Respondent's employ almost sounds like aconstructive discharge for her union activity by making hera pariah for some 3 weeks following the election. The truepicture emerges only with her revelation on cross that sheactually turned in her resignation the first working day afterthe election, that she quit because she was "seeking betteremployment," and that her only "hassle" in this briefperiod had been with MacArthur over her work rather thanwith "the other workers." Perhaps more telling was herrebuttal testimony concerning MacArthur's timecard. Ex-panding considerably on her initial testimony that she hadnever noticed MacArthur punch out in the evening, whichinvited the question as to how she knew this sinceMacArthur regularly remained at work after she had gonehome and her somewhat lame answer that she occasionallyalso worked overtime, she now declared positively, basedon her personal examination of MacArthur's timecard, thatMacArthur did not punch out evenings. Absent someexplanation from the General Counsel as to how, given thisstate of affairs, Respondent was able to compute overtimepay for MacArthur, which the record shows she earnedevery week she worked,52 I can only conclude that Libby'srebuttal testimony was made out of whole cloth.Ispecificallydo not credit Libby's testimony thatMacArthur asked her on April 22 or 23 how she felt aboutthe Union. In my opinion this question would have beenentirely superfluous at that point. For if MacArthur did notalready know, only 2 or 3 days before the election, after anactive and hectic campaign of some 6 weeks, how this "wellknown" union supporter felt, MacArthur must have beenmuch less active than the complaint alleges or than I havefound. By the same token, I do not credit her testimony thatMacArthur asked her on the morning of the election howshe was going to vote at the same time that she put the samequestion to Regina Letares. MacArthur did not have thesame special relationship with Libby that she did withLetares; the complaint confined the allegation in thisrespect to only one employee; the evidence as to Libby'sinvolvement in this did not come out until her redirectexamination, nor was it corroborated by Letares whotestified immediately after Libby.There evidently was a conversation, however, betweenLibby and Grossman in which her attendance at a unionmeeting did arise. Her testimony was that the conversationoccurred only 2 or 3 days before the election, and that itconsisted of his asking if she "would be attending the[union ] meetings" and her reply that she would because shewanted to hear both sides. According to him, he asked her52General Counsel relied on these pay records in comparing MacAr-thur's ea rungs with those of other company personnel. STRUTHERS-DUNN, INC.about 2 weeks before the election that if she attended thenext union meeting she should"be sure and listen to bothsides."Although this incident was not the subject of anyallegation in the complaint(or even included in the noticeof intent to amend) I have considered it since Grossmantestified about it. I credit Grossman's account as the morelikely of the two. The record discloses only one unionmeeting in the 2 or 3 days immediately before the election,and there is no reason to believe that more were contem-plated so as to explain why he would have asked aboutmeetings in the plural. Moreover, her purported answerseems contrived in view of her known union activity53 ifindeed such knowledge did not even prevent him fromasking such an idle question. On the other hand, hisknowledge of her union activity would be quite consistentwith his assuming she would attend the upcoming meetingand asking her, as he testified, to consider the Company'ssideas well.(4)The wage raiseThe Board's test for determining the validity of a wageincreaseduring the pendency of a representation petition iswhether it is given "for thepurposeof inducing employees tovote against the union" (emphasis the Board's).TonkawaRefining Co.,175 NLRB 619 (1969), enfd. 434 F.2d 1441(C.A. 10, 1970). And the burden is on the employer to comeforward with an explanation for the timing other than theelection.The Singer Company, Friden Division,199 NLRB1195, 1196 (1972);Schwab Foods, Inc., d/b/a Seatts IGAFoodliner,223NLRB 394 (1976);Emery Air FreightCorporation,207NLRB 572, 575 (1973). Respondent,resting entirely on the testimony of its president, Pfeffer,has clearly failed to sustain this burden.Pfeffer's explanation was that from reports by Grossmanhe had become aware by July that the employees wererestless from the effects of inflation; that he "had a badcondition" because of the pending election since he hadordered "normal" merit increases withheld on account ofthe election but had been advised by counsel that theinstant proceeding might drag on for another year; that hewas also informed by counsel that it "was just as bad to notgivean increaseif it's normal business as it is to give anincrease"; and that he was in the midst of negotiations withthe Pitman union; so he made "abusinessdecision" whichwas "business as usual.This is the type of thing I wouldnormally do anyway under these conditions of inflation,"i.e.,"give them an across-the-board so that everybodybenefited; not from a merit basis, but from a cost-of-livingincreasebasis."He reconciled the "campaign talk" aboutRespondent's inability to afford anyraisewith the decisionto give a 12-percent one by testifying that the "campaigntalk . . . ha[d ] nothing to do with my decision. My decisionhas to do with whatIseehas to be done within thecompany. And these people, because of the cost of living,had to have money, and so did our people in Pitman. I alsogave them an across-the-board."This frank confession of deceit in the "campaign talk"raisesquestions, of course, as to what statements by53 Such an answer would far better fit the question whether she wouldattend a company meeting.54 1 do not rely, for purposes of this finding,on the retroactive unfair69Respondent are worthy of belief generally. But beyondthat, Pfeffer's explanation fails on its own merits because noequation of the "people in Pitman" to the people inManchester is possible on this record. The "people inPitman" have been the beneficiaries of annual collective-bargaining agreements for many years. In the approximate-ly 10 years of the existence of the Manchester plant itsemployees had never before received a general wage raise.And contrary to Pfeffer's bare testimony that the rate ofinflation in previous years was lower than in 1975, it may benoted judicially that the 1975 rate of inflation was lowerthan that in several years prior thereto during the period ofRespondent's operation of the Manchester plant. Besides,this general "cost-of-living" increase was quite unrelated tothe widely disparate dates of the various employees' lastraises.Hence Pfeffer's statement that the raise was "thetype of thing [he ] would normally do" is in conflict with theentire record, particularly when viewed in light of Gross-man's figures on which Pfeffer claims to have relied, whichshow a lapse of over a year between the dates of someemployees' last raisesand the appearance of the Union, aswell as a spread of over a year among the last raise dates ofvarious employees,somehaving received raises as recentlyasMarch 1975. Moreover, to the extent that Pfeffer claimsto have been motivated by the advice that it is illegal towithhold a normal increase, the individual merit increaseshe admits withholding were certainly more "normal" thanthe generalincreasewhich he had never given before. Hisbelated and novel explanation on redirect for the shift fromthe individual method to the general, that the company hadgrown larger, is not documented nor is the conclusion self-evident.The single obvious newelement inManchester - and theone which Pfeffer stubbornly refused to acknowledge as apossible cause of the employees' "restlessness" - was theUnion's organizational campaign. I have no doubt whatev-er that the increase was intended as a reward for thefavorable count in the first election and as an inducementto a like result in the expected second one. It thus violatedSection 8(a)(1) Cf.Monarch Tape Duplicating, A Division ofMonarch Record Manufacturing Corp.,205 NLRB 520, 525,526 (1973);Tommy's Spanish Foods, Incorporated187NLRB 235, 236, 241 (1970);Sea Life, Incorporated,175NLRB 982, 985 (1969);Ambox, Incorporated146 NLRB1520,1521 (1964).Bargaining OrderAlthough Respondent was clearly within its rights inrefusing to recognize the Union when it did, its subsequentpreelection conduct prevented the election from reflectingthe free will of the employees, and the election musttherefore be set aside.54Moreover, those unfair laborpractices together with the general wage increase of August14 were so extensive and serious as to render unlikely a fairand free election in the future. Cf.Oahu Refuse CollectionCo., Inc.,212 NLRB 224, 230 (1974);Tower Enterprises,Inc.,d/b/a Tower Records,182 NLRB 382, fn.2 (1970). Insuch circumstances, a bargaining order is warranted if thelabor practice effectof the wage increase on the threatsto close and move theplant 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion hadcard authorizations to bargainfrom a majorityof employees in the unit.N.LRB.v.GisselPacking Co.,Inc.,395 U.S. 575,600, 610-611, 614-615 (1969).55TheUnion did in fact possess such cards from approximatelytwo-thirds of the unit employees by the time of thebargaining demand and refusal.56Respondent seeks to underminethe majority showing bythe evidence that Fischer had indicated he would respect achange of heart by the employees and that just such achange occurred with the withdrawal petition prior toanyunfair labor practices.57However,Gisselrequires only "ashowing thatat one pointthe union had a majority"in orderto "effectuat[e] ascertainable employee free choice" (em-phasis supplied).395U.S.at 614.IfRespondent hadrefrained frommisconduct,itmay well be that thevoluntary defection from the Union would have beenreflected to Respondent's advantage in an election whichwould have proved conclusive. But after choosing to engagein violative conduct to guarantee that result it may not nowbe heard to protest "negat[ion]" of the employees' "freeselection"which it itself has"negated." 58The Election ObjectionsIn view of my determination that the election held onApril 25 should be set aside,and my recommendation for abargaining order, a new election is not warranted herein,and I recommend that the Union's petition in Case 1-RC-13745be dismissed and all prior proceedings held thereun-der be vacated.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Section2(2), (6), and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has violated Section 8(axl) of the Act bycoercing its employees in the exerciseof their unionactivities.4.Theaforesaid unfair laborpracticesaffect commercewithin the meaning of Section2(6) and (7) of the Act.5.Respondentdid notviolate theAct except asspecificallyfound above.REMEDYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease and desist therefrom,and, in view of their seriousnature and variety,to cease and desist from infringing upon55While the complaint characterizes Respondent's conduct as "outra-geous" and "pervasive,"whichGisselsuggests might suffice to support abargaining order "without need of inquiry into majority status" (395 U.S. at613), the Board has not seen fit to grant this remedy even in such an`.exceptional"case where"the record does not at any point reveal a showingof majority status"(The LorayCorporation,184 NLRB557 (1970));and theGeneral Counsel's brief drops the operative adjectives, urging the order onlyin reliance on the majority showing.58Respondent's suggestion of the inadequacy of these single-purposecards based on Fischer's statements that he expected an election rather thanvoluntary recognition runs head-on intoGissel395U.S. at 606-608.MontgomeryWard & Co.,Incorporated,220 NLRB373 (1975).57Even if,contrary tomy finding,supra,Regina Letares had received thethe Section 7 rights of its employees in any other manner,and to post the usual notices.Moreover, in order toeffectuate the policiesof the Act,and more particularly forthe reasons set forth in the sectionsupra,entitled "Bargain-ingOrder,"my recommended Order will require thatRespondent bargain collectively and in goodfaithwith theUnion upon the Union's request.Uponthe foregoing fmdings offact andconclusions oflaw, and the entire record herein,and pursuant to Section10(c) ofthe Act,I hereby recommend the following:ORDER59The Respondent,Struthers-Dunn,Inc.,Manchester, NewHampshire,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Granting wage increases to its employees to discour-age their union activities.(b) Threatening its employees with loss of existing orprospective benefits in the event they choose or retain theUnion or any other labor organization as their collective-bargaining representative.(c)Threatening to close down or move the plant in theevent of a union victory in an election.(d)Statingthat anyplanned wage increase or otherbenefit will be withheld because of the pendency of a unioncampaign or of a proceeding before the Board.(e)Coercively interrogating its employees concerningtheir union activities,views, or sympathies.(f)Giving its employees the impression that it has beenmaintaining surveillance over their union activities.(g)Threatening employees for attendance at unionmeetings,or otherwise discouraging such attendance exceptby expression of views, argument, or opinion protected bySection 8(c) of the Act.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Upon request, bargain collectively and in good faithwith Local 1973, International Brotherhood of ElectricalWorkers,AFL-CIO-CLC, asthe exclusive representativeof all the employees in the following appropriate unit, andembody in a signed agreement any understanding reached:All production and maintenance employees at theManchester,New Hampshireplant ofStruthers-Dunn,Inc., but excluding all office clerical employees, profes-telephone call from MacArthur on March 11,as alleged,Iwould not find thetwo questions put to her on the occasion a cause for the withdrawal 3 dayslater by 16 others(but not herself or the other employee to whom sheallegedlymentioned the call),absent at least some evidence that thesubstance of the call had been communicated to those employees.5e See concurring opinion of Judge Sobeloff inN.LR.B. v. SehonStevenson & Co., Inc.,386 F.2d 551,557 (C.A. 4,1967).59 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all pufposes. STRUTHERS-DUNN, INC.71sional employees, guards and supervisors as defined inSection2(11) of the Act.(b) Post at its place of business in Manchester, NewHampshire, copies of the attached notice marked "Appen-dix. " 60Copies of said notice, on forms provided by theRegional Director of Region 1, after being duly signed byan authorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director in writing, within 20days of this Order, what steps Respondent has taken tocomply herewith.IT IS FURTHER ORDEREDthat the petition in Case 1-RC-13745 be dismissed and all proceedings therein be vacated.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.60 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."